Exhibit 10.3

Execution Version

 

 

 

TERM LOAN AGREEMENT

Dated as of January 14, 2019

among

SPIRIT REALTY, L.P.,

a Delaware limited partnership,

as Borrower

VARIOUS FINANCIAL INSTITUTIONS,

as Lenders

and

BANK OF AMERICA, N.A.,

as Administrative Agent

SUNTRUST BANK,

as Syndication Agent

CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS BANK, N.A.

AND MIZUHO BANK, LTD,

as Co-Documentation Agents

ASSOCIATED BANK, NATIONAL ASSOCIATION, THE BANK OF NOVA SCOTIA,

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,

JPMORGAN CHASE BANK, N.A., REGIONS BANK, ROYAL BANK OF CANADA,

U.S. BANK NATIONAL ASSOCIATION AND WELLS FARGO BANK, N.A.,

as Managing Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS BANK, N.A.

AND MIZUHO BANK, LTD,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Accounting Matters      32  

Section 1.3

  Interpretation      32  

Section 1.4

  Financial Attributes of Non-Wholly Owned Subsidiaries      33  

ARTICLE II CREDIT FACILITY

     33  

Section 2.1

  Loans      33  

Section 2.2

  Rates and Payment of Interest on Loans      35  

Section 2.3

  Number of Interest Periods      36  

Section 2.4

  Repayment of Loans      36  

Section 2.5

  Prepayments      36  

Section 2.6

  Continuation      36  

Section 2.7

  Conversion      37  

Section 2.8

  Notes      37  

Section 2.9

  Reductions of the Commitments      38  

Section 2.10

  [Reserved]      39  

Section 2.11

  Amount Limitations      39  

Section 2.12

  Increase in Commitments      39  

ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

     40  

Section 3.1

  Payments      40  

Section 3.2

  Pro Rata Treatment      41  

Section 3.3

  Sharing of Payments, Etc.      41  

Section 3.4

  Several Obligations      42  

Section 3.5

  Fees      42  

Section 3.6

  Computations      43  

Section 3.7

  Usury      43  

Section 3.8

  Statements of Account      43  

Section 3.9

  Defaulting Lenders      44  

Section 3.10

  Taxes      45  

ARTICLE IV INTENTIONALLY OMITTED

     49  

ARTICLE V YIELD PROTECTION, ETC.

     49  

Section 5.1

  Additional Costs; Capital Adequacy      49  

Section 5.2

  Suspension of Eurodollar Loans      51  

Section 5.3

  Illegality      53  

Section 5.4

  Compensation      53  

Section 5.5

  Treatment of Affected Loans      54  

Section 5.6

  Affected Lenders      54  

Section 5.7

  Change of Lending Office      55  

Section 5.8

  Assumptions Concerning Funding of Eurodollar Loans      55  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI CONDITIONS PRECEDENT

     55  

Section 6.1

  Initial Conditions Precedent      55  

Section 6.2

  Conditions Precedent to All Loans      58  

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     58  

Section 7.1

  Representations and Warranties      58  

Section 7.2

  Survival of Representations and Warranties, Etc.      64  

ARTICLE VIII AFFIRMATIVE COVENANTS

     65  

Section 8.1

  Preservation of Existence and Similar Matters      65  

Section 8.2

  Compliance with Applicable Law      65  

Section 8.3

  Maintenance of Property      65  

Section 8.4

  Conduct of Business      65  

Section 8.5

  Insurance      65  

Section 8.6

  Payment of Taxes and Claims      66  

Section 8.7

  Books and Records; Inspections      66  

Section 8.8

  Use of Proceeds      66  

Section 8.9

  Environmental Matters      67  

Section 8.10

  Further Assurances      67  

Section 8.11

  Material Contracts      68  

Section 8.12

  REIT Status      68  

Section 8.13

  Exchange Listing      68  

Section 8.14

  Guarantors      68  

ARTICLE IX INFORMATION

     69  

Section 9.1

  Quarterly Financial Statements      69  

Section 9.2

  Year-End Statements      69  

Section 9.3

  Compliance Certificate      69  

Section 9.4

  Other Information      70  

Section 9.5

  Electronic Delivery of Certain Information; Platform      72  

Section 9.6

  Public/Private Information      73  

Section 9.7

  USA Patriot Act Notice; Compliance      73  

ARTICLE X NEGATIVE COVENANTS

     74  

Section 10.1

  Financial Covenants      74  

Section 10.2

  Negative Pledge      75  

Section 10.3

  Restrictions on Intercompany Transfers      75  

Section 10.4

  Merger, Consolidation, Sales of Assets and Other Arrangements      76  

Section 10.5

  Plans      77  

Section 10.6

  Fiscal Year      77  

Section 10.7

  Modifications of Organizational Documents and Material Contracts      77  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.8

  Subordinated Debt Prepayments; Amendments      78  

Section 10.9

  Transactions with Affiliates      78  

Section 10.10

  Environmental Matters      78  

Section 10.11

  Derivatives Contracts      79  

Section 10.12

  Sanctions, Anti-Corruption, Anti-Money Laundering      79  

ARTICLE XI DEFAULT

     79  

Section 11.1

  Events of Default      79  

Section 11.2

  Remedies Upon Event of Default      82  

Section 11.3

  Remedies Upon Default      84  

Section 11.4

  Marshaling; Payments Set Aside      84  

Section 11.5

  Allocation of Proceeds      84  

Section 11.6

  Rescission of Acceleration by Requisite Lenders      85  

Section 11.7

  Performance by Administrative Agent      85  

Section 11.8

  Rights Cumulative      86  

ARTICLE XII THE ADMINISTRATIVE AGENT

     86  

Section 12.1

  Appointment and Authority      86  

Section 12.2

  Rights as a Lender      87  

Section 12.3

  Exculpatory Provisions      87  

Section 12.4

  Reliance by Administrative Agent      88  

Section 12.5

  Delegation of Duties      88  

Section 12.6

  Resignation of Administrative Agent      88  

Section 12.7

  Non-Reliance on Administrative Agent and Other Lenders      90  

Section 12.8

  No Other Duties, Etc.      90  

Section 12.9

  Administrative Agent May File Proofs of Claim      90  

Section 12.10

  Guaranty Matters      91  

Section 12.11

  Specified Derivatives Contracts      91  

Section 12.12

  Certain ERISA Matters      91  

ARTICLE XIII MISCELLANEOUS

     93  

Section 13.1

  Notices      93  

Section 13.2

  Expenses      95  

Section 13.3

  Setoff      96  

Section 13.4

  Litigation; Jurisdiction; Other Matters; Waivers      96  

Section 13.5

  Successors and Assigns      98  

Section 13.6

  Amendments and Waivers      102  

Section 13.7

  No Advisory or Fiduciary Responsibility      104  

Section 13.8

  Confidentiality      105  

Section 13.9

  Indemnification      106  

Section 13.10

  Termination; Survival      107  

Section 13.11

  Severability of Provisions      108  

Section 13.12

  GOVERNING LAW      108  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 13.13

  Counterparts      108  

Section 13.14

  Obligations with Respect to Loan Parties and Subsidiaries      108  

Section 13.15

  Independence of Covenants      108  

Section 13.16

  Limitation of Liability      108  

Section 13.17

  Entire Agreement      109  

Section 13.18

  Electronic Execution of Assignments and Certain Other Documents      109  

Section 13.19

  Construction      109  

Section 13.20

  Headings      109  

Section 13.21

  Time      110  

Section 13.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      110
 

 

-iv-



--------------------------------------------------------------------------------

 

SCHEDULE 1.1(a)

  Commitment Amounts and Pro Rata Shares

SCHEDULE 1.1(b)

  List of Loan Parties

SCHEDULE 1.1(c)

  Permitted Liens

SCHEDULE 7.1(e)

  Litigation

SCHEDULE 7.1(n)

  Affiliate Transactions

SCHEDULE 7.1(w)

  Ownership Structure

SCHEDULE 7.1(x)(i)

  Properties

SCHEDULE 7.1(x)(ii)

  Eligible Assets

SCHEDULE 7.1(y)

  Indebtedness

SCHEDULE 7.1(z)

 

Material Contracts

 

EXHIBIT A

  Form of Assignment and Assumption Agreement

EXHIBIT B

  Form of Guaranty

EXHIBIT C

  Form of Notice of Borrowing

EXHIBIT D

  Form of Notice of Continuation

EXHIBIT E

  Form of Notice of Conversion

EXHIBIT F

  Form of Notice of Prepayment

EXHIBIT G

  Form of Note

EXHIBIT H

  Forms of U.S. Tax Compliance Certificates

EXHIBIT I

  Form of Compliance Certificate

EXHIBIT J

  Form of Administrative Questionnaire

 

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (this “Agreement”), dated as of January 14, 2019, is by
and among SPIRIT REALTY, L.P., a Delaware limited partnership (the “Borrower”),
each of the financial institutions initially a signatory hereto together with
their successors and assignees under Section 13.5, and BANK OF AMERICA, N.A., as
Administrative Agent.

WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a term loan facility in the initial amount of $400,000,000, on the
terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given to such term in Section 5.1(b).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of Spirit REIT and
its Subsidiaries determined on a consolidated basis for such period minus
(b) the Reserve for Replacements. Spirit REIT’s Ownership Share of the Adjusted
EBITDA of its Unconsolidated Affiliates will be included when determining the
Adjusted EBITDA of Spirit REIT.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
Administrative Agent appointed pursuant to Section 12.6.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in substantially the
form of Exhibit J or otherwise in a form supplied by the Administrative Agent to
the Lenders from time to time.

“Affected Lender” has the meaning given to such term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, for the avoidance of doubt, in no event shall Spirit MTA REIT or any of
its direct and indirect subsidiaries be deemed to be an Affiliate of the
Borrower or any of its Subsidiaries.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery, money-laundering or corruption.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” shall be determined based upon the Ratings Based Pricing
Grid below; provided that if the Borrower makes a Ratio Based Pricing Grid
Election, the Applicable Margin shall be determined based upon the ratio of
Total Indebtedness to Total Asset Value as set forth in the Ratio Based Pricing
Grid below (and initially will be based upon such ratio as of the last day of
the most recently ended fiscal quarter for which financial statements are
available on the date of the Ratio Based Pricing Grid Election).

While pricing is based on the Ratings Based Pricing Grid, the Applicable Margin
shall be determined based upon the Credit Ratings given to the Borrower by S&P,
Moody’s and Fitch, as follows: If the Borrower has at least two of such Credit
Ratings, then the Applicable Margin will be based on the highest such Credit
Rating unless the difference between the highest Credit Rating and the lowest
Credit Rating is two or more rating levels, in which case the Applicable Margin
will be based on the Credit Rating level that is one level below the highest
Credit Rating. If at any time the Borrower has three (3) Credit Ratings, and
such Credit Ratings are split, then: (A) if the difference between the highest
and the lowest such Credit Ratings is one ratings category (e.g. Baa2 by Moody’s
and BBB- by S&P or Fitch), the Applicable Margin shall be the rate per annum
that would be applicable if the highest of the Credit Ratings were used; and
(B) if the difference between such Credit Ratings is two ratings categories
(e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Applicable Margin
shall be the rate per annum that would be applicable if the average of the two
(2) highest Credit Ratings were used, provided that if such average is not a
recognized rating category, then the Applicable Margin shall be the rate per
annum that would be applicable if the second highest Credit Rating of the three
were used. If the Borrower has only one of such Credit Ratings (and such Credit
Rating is from Moody’s or S&P), then such Credit Rating shall apply. If the
Borrower has neither a Credit Rating from Moody’s nor S&P, then the highest
pricing will apply.

 

2



--------------------------------------------------------------------------------

Ratings Based Pricing Grid

 

Level

  

Credit Ratings

(S&P/ Moody’s/ Fitch)

   Applicable
Margin
(Eurodollar
Loans)
(bps)     Applicable
Margin
(Base Rate
Loans)
(bps)   1   

³A- / A3 / A-

     0.85 %      0.00 %  2   

BBB+ / Baa1 / BBB+

     0.90 %      0.00 %  3   

BBB / Baa2 / BBB

     1.00 %      0.00 %  4   

BBB- / Baa3 / BBB-

     1.25 %      0.25 %  5   

< BBB- / Baa3 / BBB- or unrated

     1.65 %      0.65 % 

Ratio Based Pricing Grid

 

Level

  

Ratio of Total Indebtedness to Total Asset Value

   Applicable
Margin
for
Eurodollar
Loans     Applicable
Margin
for Base
Rate
Loans   1   

Less than 0.45 to 1.00

     1.25 %      0.25 %  2   

Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00

     1.35 %      0.35 %  3   

Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00

     1.50 %      0.50 %  4   

Greater than or equal to 0.55 to 1.00

     1.70 %      0.70 % 

Each change in the Applicable Margin shall be effective commencing on the next
Business Day following the earlier to occur of (A) the Administrative Agent’s
receipt of notice from the Borrower of an applicable change in the Credit Rating
levels and (B) the Administrative Agent’s actual knowledge of an applicable
change in the Credit Rating levels (or, if the Ratio Based Pricing Grid is
applicable, one Business Day after the delivery of the Compliance Certificate
for each quarter). If the Borrower fails to deliver a Compliance Certificate
pursuant to Section 9.3, the Applicable Margin under the Ratio Based Pricing
Grid shall equal the percentage corresponding to Level 4 until the first
Business Day of the calendar month immediately following the month that the
required Compliance Certificate is delivered.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, SunTrust
Robinson Humphrey, Inc., Mizuho Bank, Ltd., Citizens Bank, N.A., and Capital
One, National Association.

“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.5), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Availability End Date” means July 12, 2019.

“Availability Period” means, the period from the Effective Date to the earliest
of (a) the Availability End Date, (b) the date of termination of the Commitment
of each Lender pursuant to Section 2.9 and (c) the date of termination of the
Commitment of each Lender pursuant to Section 11.2.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means the Bankruptcy Code of 1978.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 5.2 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

4



--------------------------------------------------------------------------------

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given to such term in Section 2.2(c).

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or in the state where the Principal
Office is located are authorized or required to be closed under the laws of such
jurisdiction, or are in fact closed and (b) to the extent such day relates to a
Eurodollar Loan, a day on which the London interbank market is open for dealings
in Dollars.

“Capitalization Rate” means seven percent (7.00%).

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one (1) year from the date acquired; (b) certificates of deposit with maturities
of not more than one (1) year from the date acquired issued by a United States
federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or Fitch or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven (7) days
from the date acquired, for securities of the type described in clause (a) above
and entered into only with commercial banks having the qualifications described
in clause (b) above; (d) commercial paper issued by any Person incorporated
under the laws of the United States of America or any State thereof and rated at
least A-2 or the equivalent thereof by S&P or Fitch or at least P-2 or the
equivalent thereof by Moody’s, in each case with maturities of not more than one
(1) year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940 that have net assets of at
least $500,000,000 and at least eighty-five percent (85%) of whose assets
consist of securities and other obligations of the type described in clauses (a)
through (d) above.

 

5



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1, in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule 1.1(a) as such Lender’s “Commitment Amount” or
as set forth in any applicable Assignment and Assumption, or agreement executed
by a Person becoming a Lender in accordance with Section 2.12, as the same may
be reduced from time to time pursuant to Section 2.9 or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.5 or increased as appropriate to reflect any increase
effected in accordance with Section 2.12.

“Commitment Percentage” means, as to each Lender with a Commitment, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Commitment to
(b) the aggregate amount of the Commitments of all Lenders; provided that if at
the time of determination the Commitments have been terminated or been reduced
to zero (0), the “Commitment Percentage” of each Lender with a Commitment shall
be the “Commitment Percentage” of such Lender in effect immediately prior to
such termination or reduction (after giving effect to any assignments made by or
to such Lender).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).

“Compliance Certificate” has the meaning given to such term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
Eurodollar Loan from one (1) Interest Period to another Interest Period pursuant
to Section 2.6.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

“Credit Event” means the making (or deemed making) of any Loan.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

6



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or the
subject of a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(c)) upon delivery of written notice of such
determination to the Borrower and each Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined

 

7



--------------------------------------------------------------------------------

based upon one (1) or more mid-market quotations or estimates provided by
Chatham Financial Corp. or any other recognized dealer or advisory services firm
specializing in debt and Derivatives Contracts and markets (which may include
the Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

“Development Asset” means a Property currently under development that has not
achieved an Occupancy Rate of eighty-five percent (85%) or more or, subject to
the last sentence of this definition, on which the on-site improvements (other
than tenant improvements on unoccupied space) related to the Property have not
been substantially completed. With respect to Properties, the term “Development
Asset” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by Spirit REIT, the Borrower, any Subsidiary
or any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition, and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, Spirit REIT, the Borrower, any
Subsidiary or any Unconsolidated Affiliate. A Development Asset on which all
on-site improvements (other than tenant improvements on unoccupied space) of
such Development Asset have been completed for at least twelve (12) months shall
cease to constitute a Development Asset notwithstanding the fact that such
Development Asset has not achieved an Occupancy Rate of at least eighty-five
percent (85%). For the avoidance of doubt, any Property (a) that is being
repositioned or redeveloped for a period of not more than nine (9) months or
(b) on which the underlying tenant or borrower is paying rent or debt service to
Spirit REIT or a Subsidiary, is an Eligible Asset and not a Development Asset.

“Documentation Agents” has the meaning set forth in the introductory paragraph
hereof.

“Dollars” or “$” means the lawful currency of the United States of America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including gains and losses from the
sale of Properties; (v) arrangement fees,

 

8



--------------------------------------------------------------------------------

upfront fees, underwriting fees, amendment fees and similar fees, costs and
expenses incurred in connection with (without duplication) (A) the negotiation,
documentation and/or closing of this Agreement or any other debt financing and
any amendment, supplement or other modification hereto or thereto, (B) any
business combination, acquisition, merger, disposition or recapitalization and
(C) any capital markets transaction, including any redemption or exchange of
indebtedness, defeasance, consent solicitation or similar transaction; and
(vi) equity in net income (loss) of its Unconsolidated Affiliates; plus (b) such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates. EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805. For purposes of this definition, nonrecurring items shall be deemed to
include (v) gains and losses on early extinguishment of Indebtedness,
(w) severance and other restructuring charges (whether cash or non-cash),
(x) transaction costs of acquisitions not permitted to be capitalized pursuant
to GAAP, (y) impairment losses, and (z) equity based, non-cash compensation.
Spirit REIT’s Ownership Share of the EBITDA of its Unconsolidated Affiliates
will be included when determining the EBITDA of Spirit REIT.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived.

“Eligible Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as a retail, office or
industrial Property (including, without limitation, any such Property fully
developed as a data center, distribution center, call center, daycare, education
center or hotel) (provided that Properties being repositioned or redeveloped for
a period of not more than nine months shall be considered fully developed);
(b) such Property is wholly owned (directly or indirectly) in fee simple, or
leased under a Ground Lease, by the Borrower or a Wholly Owned Subsidiary;
(c) such Property is located in a State of the United States of America or in
the District of Columbia; (d) regardless of whether such Property is owned by
the Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property; (e) neither such Property
nor if such Property is owned by a Subsidiary, any of the Borrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien other
than Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term except to the extent agreed to by the parties to this
Agreement prior to the effectiveness hereof) or (ii) any Negative Pledge (other
than as permitted by Section 10.2); (f) if such Property is owned or leased by a
Subsidiary, then such Subsidiary shall not have incurred or be liable for any
recourse Indebtedness unless such Subsidiary has guaranteed all obligations of
the Borrower hereunder, provided that a Property may be an Eligible Asset
notwithstanding this clause (f) so long as the aggregate amount of recourse
Indebtedness of Subsidiaries that have not guaranteed the obligations of the
Borrower hereunder either (i) does not exceed, in the aggregate for all such
Subsidiaries, $25,000,000 or (ii) relates solely to contingent recourse
obligations under a typical environmental indemnity or “bad-boy” carve-out
guaranty; and (g) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
that, individually or collectively, are not material to the profitable operation
of such Property.

 

9



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including the following: Clean Air Act, 42 U.S.C. § 7401 et
seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental Policy Act, 42
U.S.C. § 4321 et seq.; regulations of the Environmental Protection Agency, any
applicable rule of common law and any judicial interpretation thereof relating
primarily to environmental protection or Hazardous Materials, and any analogous
or comparable state or local laws, regulations or ordinances that concern
Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination, excluding any debt instrument convertible
into equity securities of Spirit REIT or any of its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined

 

10



--------------------------------------------------------------------------------

in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member
of the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

 

11



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero (0), such rate shall be
deemed zero (0) for purposes of this Agreement.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means (1) any Subsidiary (a) holding title to assets that
are or are to become collateral for any Secured Indebtedness of such Subsidiary
and (b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness, or (2) any Warehouse
Entity so long as at all times prior to securitization the assets of such
Warehouse Entity shall satisfy the requirements of clauses (d) and (e) of the
definition of “Eligible Asset”.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one (1) swap, such exclusion shall apply only to
the portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any Taxes imposed under FATCA.

 

12



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Revolving Credit and Term Loan Agreement,
dated as of January 14, 2019 among the Borrower, the various financial
institutions party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means collectively, those certain fee letters entered into on or
prior to the Agreement Date, by and among the Borrower and one or more of the
Administrative Agent and/or the Arrangers.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.

“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989.

“Fitch” means Fitch, Inc. and its successors.

 

13



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any Person and for a fiscal quarter:
(a) the Interest Expense of such Person payable in cash and accrued for such
quarter (excluding, to the extent included therein, amortization of (i) fees
previously paid in cash and (ii) discounts and premiums on debt), plus (b) the
aggregate amount of all regularly scheduled principal payments on Indebtedness
payable by such Person during such quarter (excluding balloon, bullet or similar
payments of principal due upon the stated maturity of Indebtedness), plus
(c) the aggregate amount of all Preferred Dividends payable in cash by such
Person during such quarter, all determined on a consolidated basis in accordance
with GAAP. Spirit REIT’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
Spirit REIT.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including the
following: (a) a remaining term (including any unexercised extension options
exercisable at the ground lessee’s sole election with no veto or approval rights
by ground lessor or any lender to such ground lessor other than customary
requirements regarding no event of default) of thirty (30) years or more from
the Agreement Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property, and to amend the terms of any such mortgage or
encumbrance, in each case, without the consent of the lessor, or if the consent
of lessor is required, such consent cannot be unreasonably withheld, conditioned
or delayed, whether by contract or applicable law, or is subject to satisfaction
of

 

14



--------------------------------------------------------------------------------

objective criteria not constituting a discretionary approval; (c) the obligation
of the lessor to give the holder of any mortgage Lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) acceptable transferability of the lessee’s interest under such lease,
including ability to sublease; (e) acceptable limitations on the use of the
leased property; and (f) clearly determinable rental payment terms which in no
event contain profit participation rights.

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include Spirit REIT and each Material Subsidiary that is
required to be a Guarantor pursuant to Section 8.14.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. Obligations under
guaranties of customary exceptions constituting Nonrecourse Indebtedness shall
not be deemed to give rise to Indebtedness or otherwise constitute a Guaranty
except as otherwise provided in the definition of “Nonrecourse Indebtedness”. As
the context requires, “Guaranty” shall also mean the guaranty executed and
delivered pursuant to Section 6.1 or 8.14 and substantially in the form of
Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

15



--------------------------------------------------------------------------------

“Impacted Loans” has the meaning given to such term in Section 5.2(a).

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): all monetary obligations of
such Person (i) for borrowed money, (ii) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (iii) evidenced by
bonds, debentures, notes or similar instruments, (iv) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (v) in respect of Capitalized Lease
Obligations; (vi) in respect of reimbursement obligations under letters of
credit or acceptances, in each case to the extent drawn upon; (vii) in respect
of Off-Balance Sheet Obligations that constitute Indebtedness; (viii) to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (ix) in
respect of net obligations under any Derivatives Contract not entered into as a
hedge against interest rate risk in respect of existing Indebtedness, in an
amount equal to the Derivatives Termination Value thereof (but in no event less
than zero); (x) in respect of Indebtedness of other Persons that such Person has
guaranteed or that is otherwise recourse to such Person (except for guaranties
of customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability and contingent guarantees
the conditions for which have not accrued); and (xi) in respect of Indebtedness
of another Person secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness or other payment
obligation. Indebtedness of a Person shall include Indebtedness of any other
Person to the extent such Indebtedness is recourse to such first Person. For the
avoidance of doubt, Indebtedness shall not include (i) regular quarterly
dividends or year-end dividends to maintain REIT status, (ii) trade payables and
accrued expenses (including deferred tax liabilities) incurred in the ordinary
course of business or for which reserves in accordance with GAAP or otherwise
reasonably acceptable to the Administrative Agent have been provided or
(iii) any agreement, commitment or arrangement for the sale of Equity Interests
issued by Spirit REIT at a future date that could be discharged solely by
(x) delivery of Spirit REIT’s Equity Interests, or, (y) solely at Spirit REIT’s
option made at any time, payment of the cash value of such Equity Interests at
the time, irrespective of the form or duration of such agreement, commitment or
arrangement; provided, however, that during the period of time, if any,
following an election by Spirit REIT to pay the cash value of such Equity
Interest and prior to payment of such cash value, the obligation to pay such
cash value shall be included as “Indebtedness” hereunder (it being understood
and agreed that the amount of such Indebtedness shall be calculated based on the
closing price of Spirit REIT’s Equity Interests on the date of such election,
irrespective of the market price of Spirit REIT’s Equity Interests at any time
following such election, including at the time of payment).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

16



--------------------------------------------------------------------------------

“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period.
Spirit REIT’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included when determining the Interest Expense of Spirit
REIT.

“Interest Period” means, with respect to each Eurodollar Loan, each period
commencing on the date such Eurodollar Loan is made, is Converted from a Base
Rate Loan or is Continued for a new Interest Period on the last day of the
preceding Interest Period for such Loan, and ending on the numerically
corresponding day in the first, third or sixth calendar month thereafter, as
applicable, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a Loan would otherwise end after the Term Loan Maturity
Date, such Interest Period shall end on the Term Loan Maturity Date; and
(ii) each Interest Period that would otherwise end on a day that is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested minus the amount received from
such investment, without adjustment for subsequent increases or decreases in the
value of such Investment.

“Lender” means each financial institution having a Commitment or, if the
Commitments have terminated, holding any Loan; provided “Lender”, except as
otherwise expressly provided herein, shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.

 

17



--------------------------------------------------------------------------------

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Specified Derivatives Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 11.5, any other
holder from time to time of any of the Obligations and, in each case, their
respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 5.2(c).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 5.2(c).

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.

“Loan Document” means this Agreement, each Note, the Guaranty, the Fee Letters
and each other document or instrument specified by the Borrower and the
Administrative Agent as a “Loan Document” (other than any Specified Derivatives
Contract).

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations. Schedule 1.1(b) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

“Managing Agents” means the “Managing Agents” listed on the cover page hereto.

 

18



--------------------------------------------------------------------------------

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the Term Loan Maturity Date.

“Marketable Securities” means (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
of America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any State of the United States or America or
the District of Columbia, which Persons have a Credit Rating of BBB- or higher
from S&P or Fitch, Baa3 or higher from Moody’s, or an equivalent or higher
rating from another Rating Agency.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations under the Loan Documents (taken as a whole)
to which it is a party, (c) the ability of the Loan Parties (taken as a whole)
to perform their obligations under the Loan Documents (taken as a whole) to
which they are party, (d) the validity or enforceability of the Loan Documents
(taken as a whole), (e) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents or (f) the timely payment
of the principal of or interest on the Loans.

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or verbal, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect;
provided, however, that each of (i) the Second Amended and Restated Property
Management and Services Agreement, dated as of May 20, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), by and among Spirit Master Funding, LLC, Spirit Realty, L.P., Midland
Loan Services, and the other parties party thereto from time to time and
(ii) the Asset Management Agreement, dated as of May 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), by and between Spirit MTA REIT and Spirit Realty, L.P. shall, in each
case, be deemed not to be a Material Contract for all purposes under this
Agreement.

“Material Subsidiary” means any Subsidiary to which more than ten percent (10%)
of Total Asset Value is attributable on an individual basis, provided that any
entity that is jointly owned by a third party unaffiliated with Spirit REIT, the
Borrower or their respective Subsidiaries as party of a joint venture shall not
be a Material Subsidiary.

 

19



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

“Net Operating Income” means, for any period and any Property, the difference
(if positive) between: (i) total revenues (as determined in accordance with
GAAP) attributable to such Property during such period, including rents,
additional rents (including tenant reimbursement income for expenses not
excluded from the description in clause (ii) below) and all other revenues
(including minimum lease payments from direct financing leases) from such
Property, as well as proceeds from rent/payment loss or business interruption
insurance, condemnation awards to the extent relating to lost usage
compensation, lease termination fees and legal settlements or awards related to
lease or loan payments (but not in excess of the actual rent/payments otherwise
payable), but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent/payments,
minus (ii) all expenses paid (excluding interest but including an appropriate
accrual for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including property taxes, assessments and the
like, insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding (x) any of the foregoing to the extent included in imputed management
fee referred to in clause (iv) below as reasonably determined by the Borrower,
(y) any general overhead expenses of Spirit REIT and its Subsidiaries and
(z) any property management fees), in each case to the extent not covered by the
tenant as required in the lease agreement, minus (iii) the Reserve for
Replacements for such Property as of the end of such period, minus (iv) an
imputed management fee in an amount equal to the greater of actual management
fees incurred or 1% of the gross revenues for such Property for such period,
minus (v) all rents received from tenants or licensees or guarantors of any of
the foregoing (A) that are in default of payment or other material monetary
obligations under their lease for sixty (60) days or more or (B) that are
subject to any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution, liquidation or similar debtor relief proceeding and, with
respect to tenants or licensees or guarantors of any of the foregoing in
bankruptcy or similar proceedings, have filed a motion to reject their lease or
license respectively in such proceeding.

 

20



--------------------------------------------------------------------------------

For purposes of determining Net Operating Income, to the extent that greater
than five percent (5%) of Net Operating Income is attributable to leases where
the mortgagee, tenant or licensee or any guarantor thereunder is subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding, such excess shall
be excluded. Additionally, Net Operating Income shall be adjusted to remove any
impact from straight line rent leveling adjustments required under GAAP and
amortization of above and below market rent intangibles pursuant to FASB ASC
805.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other customary
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.

“Note” means a promissory note made by the Borrower, substantially in the form
of Exhibit G, payable to a Lender in a principal amount equal to the amount of
such Lender’s Commitment.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) and containing the information required in
such Exhibit), appropriately completed and signed by a Responsible Officer of
the Borrower.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) and containing the information required in
such Exhibit), appropriately completed and signed by a Responsible Officer of
the Borrower.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) and containing the information required in
such Exhibit), appropriately completed and signed by a Responsible Officer of
the Borrower.

“Notice of Prepayment” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) and containing the information required in
such Exhibit), appropriately completed and signed by a Responsible Officer of
the Borrower.

 

21



--------------------------------------------------------------------------------

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including the Fees and indemnification obligations,
whether direct or indirect, absolute or contingent, due or not due, contractual
or tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note. For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of
Specified Derivatives Contracts.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property occupied by tenants that are not Affiliates of the Borrower pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for thirty (30) or more days to (b) the aggregate net rentable square
footage of such Property.

“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; (d) obligations of such Person under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person; and (e) in the case of Spirit REIT, liabilities and obligations of
Spirit REIT, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Spirit REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Spirit REIT’s report on Form 10-Q or Form 10-K (or their
equivalents) which Spirit REIT is required to file with the SEC.

“OFAC” has the meaning given to such term in Section 7.1(r).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

 

22



--------------------------------------------------------------------------------

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Participant” has the meaning given to such term in Section 13.5(d).

“Participant Register” has the meaning given to such term in Section 13.5(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6, (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 8.6; (c) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(d) assessment liens and periodic changes imposed under recorded covenants,
conditions and restrictions, in each case not yet delinquent, and Liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (e) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (f) Liens in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties; and (g) Liens in existence on the Agreement
Date and set forth on Schedule 1.1(c).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

23



--------------------------------------------------------------------------------

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 9.6.

“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable plus an additional two percent (2.0)% per annum and with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans plus two
percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by Spirit REIT or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to Spirit REIT or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person that are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Principal Office” means the office of the Administrative Agent located at
Chicago, Illinois, or any other subsequent office that the Administrative Agent
shall have specified as the Principal Office by written notice to the Borrower
and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders; provided that if at the time of determination the
Commitments have terminated or been reduced to zero, the “Pro Rata Share” of
each Lender shall be the ratio, expressed as a percentage of (A) the unpaid
principal amount of all outstanding Loans of such Lender to (B) the sum of the
aggregate unpaid principal amount of all outstanding Loans of all Lenders as of
such date. If at the time of determination, the Commitments have terminated and
there are no outstanding Loans, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which Commitments were in effect or
Loans were outstanding.

“Property” means a parcel (or group of related parcels) of real property owned
or developed (or to be developed) by Spirit REIT, the Borrower, any Subsidiary
or any Unconsolidated Affiliate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

24



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Plan” means a Benefit Arrangement or a Plan that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Fitch, Moody’s or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing (which approval shall not be unreasonably
withheld, conditioned or delayed).

“Ratio Based Pricing Grid Election” means a one-time, irrevocable election made
by the Borrower in a written notice to the Administrative Agent to have the
Applicable Margin determined based upon the Ratio Based Pricing Grid described
in the definition of “Applicable Margin”, which election may be made only if the
Borrower ceases to have both a Credit Rating of Baa3 or higher from Moody’s and
a Credit Rating of BBB- or higher from S&P (including a result of the
discontinuance of Credit Ratings for the Borrower from such Rating Agency).

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning given to such term in Section 13.5(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including Regulation D of the Board
of Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy or liquidity. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, issued or implemented.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Section 856 of the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

25



--------------------------------------------------------------------------------

“Requisite Lenders” means, as of any date, (a) Lenders having more than fifty
percent (50%) of the aggregate amount of the Commitments of all Lenders, or
(b) if the Commitments have been terminated or reduced to zero (0), the Lenders
holding more than fifty percent (50%) of the principal amount of the aggregate
outstanding Loans; provided that (i) in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded, and
(ii) at all times when two (2) or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two (2) Lenders.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (i) (a) the aggregate square footage of all
completed space of such Property that is not subject to “triple net” leases,
multiplied by (b) $0.10, multiplied by (c) the number of days in such period
divided by (ii) three hundred sixty-five (365). If the term Reserve for
Replacements is used without reference to any specific Property, then it shall
be determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all Properties of all Unconsolidated Affiliates.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, chief financial officer, treasurer or controller or any
other financial officer of the Borrower or such Subsidiary, and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of such Person so designated by any of the foregoing officers in a notice to the
Administrative Agent (and with respect to which the Administrative Agent has
received a certificate of incumbency) or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of Spirit REIT or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of Spirit REIT or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of Spirit REIT or any of its Subsidiaries now or hereafter
outstanding.

“Sanctions” has the meaning given to such term in Section 7.1(r).

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of Spirit REIT, shall include (without duplication) Spirit REIT’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates, net of cash
and Cash Equivalents held in any cash collateral and/or lender reserve account
(which shall not include reserves and impounds for property operating expenses),
which account is subject to a Lien or a Negative Pledge in relation to such
Indebtedness or the disposition of which account is restricted in any way in
relation to such Indebtedness.

 

26



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933.

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person (or group of
Persons)) are each in excess of the fair valuation of its (or their) total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is (or group of Persons are) able to pay its (or
their) debts or other obligations in the ordinary course as they mature; and
(c) such Person (or group of Persons) has capital not unreasonably small to
carry on its (or their) business and all business in which it proposes (or they
propose) to be engaged.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

“Spirit REIT” means Spirit Realty Capital, Inc., a Maryland corporation.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans and the other Guaranteed Obligations in a manner reasonably
satisfactory to the Administrative Agent.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Unless otherwise specified, all references to
Subsidiaries herein shall refer to Subsidiaries of Spirit REIT.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of ten percent (10.00%) of total consolidated assets (exclusive of
depreciation) at such time of the Borrower and its Subsidiaries determined on a
consolidated basis.

 

27



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agents” has the meaning set forth in the introductory paragraph
hereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Maturity Date” means March 31, 2022.

“Titled Agent” has the meaning given to such term in Section 12.8.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of Spirit REIT and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:

(a) cash, Cash Equivalents (other than tenant deposits and other cash and Cash
Equivalents that are subject to a Lien other than a Permitted Lien (but not any
Permitted Lien described in clause (g) of such definition) or a Negative Pledge
(except for those permitted under Section 10.2) or the disposition of which is
restricted in any way), cash contained in any account established by or for the
benefit of the Borrower or its Subsidiaries to effectuate a tax-deferred
exchange in connection with the purchase and/or sale of Property, cash contained
in master trust property release accounts and Marketable Securities; plus

(b) (i) Net Operating Income for the most recent fiscal quarter ended for all
Properties owned for the full fiscal quarter most recently ended multiplied by
four (4), divided by (ii) the Capitalization Rate; plus

(c) the GAAP book value for any Property acquired by the Borrower or such
Subsidiary during the fiscal quarter most recently ended and owned as of the end
of such fiscal quarter; plus

(d) for any Property owned as of the end of the fiscal quarter most recently
ended that is below 85% Occupancy, but that has been less than 85% Occupancy for
no more than 12 months, the greater of (i) 50% of the unimpaired GAAP book value
of such Property, or (ii) the most recent fiscal quarter’s Net Operating Income
from such Property multiplied by four and divided by the Capitalization Rate;
plus

(e) the GAAP book value of all Development Assets owned as of the end of the
fiscal quarter most recently ended; plus

(f) the GAAP book value of Unimproved Land owned as of the end of the fiscal
quarter most recently ended; plus

(g) the GAAP book value of Traditional Mortgage Receivables or notes receivable
owned as of the end of the fiscal quarter most recently ended; plus

 

28



--------------------------------------------------------------------------------

(h) management fees and distributions on Preferred Equity Interests paid to
Spirit REIT and its Subsidiaries by Spirit MTA REIT during the fiscal quarter
most recently ended multiplied by four (4), and then multiplied by seven (7).

Spirit REIT’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
shall be included in the calculation of Total Asset Value consistent with the
above described treatment for assets owned by the Borrower or a consolidated
Subsidiary. For purposes of determining Total Asset Value: Net Operating Income
from Development Assets, and Properties disposed of by the Borrower, any
Subsidiary or any Unconsolidated Affiliate, as applicable, during the fiscal
quarter most recently ended and from Properties acquired by the Borrower, any
Subsidiary or any Unconsolidated Affiliate, as applicable, during the fiscal
quarter most recently ended shall, in each such case, be excluded from the
immediately preceding clause (b).

The calculation of Total Asset Value shall be adjusted to eliminate the portion
of each of the following types of assets that exceeds the limitation specified
for such assets:

 

Type of Asset

   Maximum
Percentage
of Total
Asset
Value  

1. Unimproved Land and Development Assets

     15 % 

2. The aggregate of (a) Properties leased to Spirit REIT or any of its
Subsidiaries under a ground lease, (b) Unimproved Land, (c) Marketable
Securities (other than Cash Equivalents), Common Stock, Preferred Equity
Interests and similar equity interests, (d) Traditional Mortgage Receivables and
Notes Receivable, (e) Development Assets, and (f) Unconsolidated Affiliates

     35 % 

“Total Indebtedness” means, as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis, and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person, net of cash and
Cash Equivalents held in any cash collateral account and/or lender reserve
account (which shall not include reserves and impounds for property operating
expenses), subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way.

“Traditional Mortgage Receivable” means any Indebtedness owing to the Borrower
or its Subsidiaries which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “Traditional
Mortgage Receivable” in its most recent Compliance Certificate; provided that
any such Indebtedness owed by an Unconsolidated Affiliate shall be reduced by
the Borrower’s or such Subsidiary’s, as applicable, Ownership Share of such
Indebtedness.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a Eurodollar Loan or a Base Rate Loan.

 

29



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Unless otherwise specified, all references to Unconsolidated Affiliates herein
shall refer to Unconsolidated Affiliates of Spirit REIT.

“Unencumbered Asset Value” means, as of the last day of any fiscal quarter, the
sum (without duplication) of all of the following of Spirit REIT and its
Subsidiaries determined on a consolidated basis in accordance with GAAP applied
on a consistent basis:

(a) Unencumbered NOI for such fiscal quarter multiplied by four divided by the
Capitalization Rate, plus

(b) cash, Cash Equivalents (other than tenant deposits and other cash and cash
equivalents that are subject to a Lien other than a Permitted Lien (but not any
Permitted Lien described in clause (g) of such definition) or a Negative Pledge
(except for those permitted under Section 10.2) or the disposition of which is
restricted in any way), and cash contained in any accounts established by or for
the benefit of the Borrower or its Subsidiaries to effectuate a tax-deferred
exchange in connection with the purchase and/or sale of Property; plus

(c) the GAAP book value of all Unencumbered Pool Assets that are Eligible Assets
acquired during such fiscal quarter, plus

(d) the GAAP book value of Traditional Mortgage Receivables or notes receivable
owned as of the end of such fiscal quarter (in each case, not subject to a Lien
other than a Permitted Lien (but not any Permitted Lien described in clause (g)
of such definition) or a Negative Pledge (except for those permitted under
Section 10.2) or the disposition of which is restricted in any way).

For purposes of determining Unencumbered Asset Value: (i) Unencumbered NOI from
Unencumbered Pool Assets disposed of by Spirit REIT or any Subsidiary during the
relevant fiscal quarter and from Unencumbered Pool Assets acquired by Spirit
REIT or any Subsidiary during such fiscal quarter shall, in each case, be
excluded from clause (a) above; (ii) to the extent the amount of Unencumbered
Asset Value attributable to Unencumbered Pool Assets subject to Ground Leases
would exceed 10% of Unencumbered Asset Value, such excess shall be excluded; and
(iii) to the extent the amount of Unencumbered Asset Value attributable to the
sum of Traditional Mortgage Receivables and notes receivable would exceed 15% of
Unencumbered Asset Value, such excess shall be excluded. Marketable Securities
(other than Cash Equivalents), Common Stock, Preferred Equity Interests and
similar equity interests shall not be included when determining the Unencumbered
Asset Value.

“Unencumbered NOI” means, for any fiscal quarter:

(a) Net Operating Income for such fiscal quarter from all Properties that are
Eligible Assets (provided that with respect to Properties not owned for the full
quarter, only the Net Operating Income for the period during which such
Properties are owned by the Borrower or a Subsidiary shall be included); plus

 

30



--------------------------------------------------------------------------------

(b) solely when calculating the Unencumbered Interest Coverage Ratio, income
from Traditional Mortgage Receivables and interest from notes receivable for
such fiscal quarter.

For purposes of determining Unencumbered NOI when calculating the Unencumbered
Interest Coverage Ratio, to the extent the amount of Unencumbered NOI
attributable to clause (b) above would exceed 10% of Unencumbered NOI, such
excess shall be excluded.

“Unencumbered Pool” means, collectively, all of the Unencumbered Pool Assets.

“Unencumbered Pool Asset” means any Property that is (a) owned directly or
indirectly by Spirit REIT, the Borrower or a wholly owned Subsidiary of Spirit
REIT, (b) not subject to a lien that secures Indebtedness of any person or
entity, other than the Permitted Liens (but not Permitted Liens described in
clause (g) of such definition) and (c) not subject to any Negative Pledge,
except for those permitted under Section 10.2.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

“Unsecured Indebtedness” means, with respect to a Person, Total Indebtedness of
such Person minus Secured Indebtedness of such Person; provided that any
recourse Indebtedness that is secured only by a pledge of Equity Interests shall
be deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, with respect to a Person and for any period,
the cash portion of all Interest Expense of such Person for such period
attributable to Unsecured Indebtedness of such Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 3.10(g)(ii)(B)(III).

“Warehouse Entity” means a wholly-owned (directly or indirectly) Subsidiary that
the Borrower has identified as an intended future issuer under the Master
Funding securitizations programs sponsored by Spirit REIT.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

31



--------------------------------------------------------------------------------

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party, and
(c) the Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Accounting Matters.

(a) Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP from time to time;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Requisite Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 13.6); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities.

(b) Notwithstanding anything to the contrary contained in Section 1.2(a) or in
the definition of “Capitalized Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

Section 1.3 Interpretation.

For purposes of this Agreement and each other Loan Document, unless otherwise
specified or the context otherwise requires, (a) any reference to a “Section”,
an “Article”, an “Exhibit” or a “Schedule” is to a section, article, exhibit or
schedule of the document in which such reference appears; (b) any reference to
any document, instrument or agreement (including this Agreement) (i) includes
all exhibits, schedules and other attachments hereto or thereto, (ii) includes
all documents, instruments or agreements issued or executed in replacement
hereof or thereof, to the extent permitted hereby or thereby and (iii) means
such document, instrument or agreement, or replacement or predecessor hereto or
thereto, as amended, supplemented, restated or otherwise modified from time to
time (except to the extent prohibited hereby or thereby); (c) any reference

 

32



--------------------------------------------------------------------------------

to any law or regulation includes all statutory and regulatory provisions
consolidating, amending, supplementing, replacing or interpreting such law or
regulation; (d) each term stated in either the singular or plural includes the
singular and plural; (e) a pronoun stated in the masculine, feminine or neuter
gender includes the masculine, the feminine and the neuter; (f) any reference to
an “Affiliate” means an Affiliate of Spirit REIT; (g) titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only and neither limit nor amplify the provisions of this Agreement;
(h) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; (i) in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including;” the words “to” and “until” each mean “to but excluding;”
and the word “through” means “to and including;” and (k) all references to time
are references to Central time daylight or standard, as applicable. Any
reference herein to a merger, transfer, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, limited partnership or trust, or
an allocation of assets to a series of a limited liability company, limited
partnership or trust (or the unwinding of such a division or allocation), as if
it were a merger, transfer, consolidation, amalgamation, assignment, sale or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company, limited partnership or trust shall
constitute a separate Person hereunder (and each division of any limited
liability company, limited partnership or trust that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).

Section 1.4 Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Applicable Margin and compliance by the Borrower with any
financial covenant contained in any of the Loan Documents (a) only the Ownership
Share of Spirit REIT of the financial attributes of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included and (b) Spirit REIT’s Ownership Share
of the Borrower shall be deemed to be one hundred percent (100%).

ARTICLE II

CREDIT FACILITY

Section 2.1 Loans.

(a) Making of Loans. Subject to the terms and conditions set forth in this
Agreement, including Section 2.11, each Lender severally and not jointly agrees
to make Loans in Dollars to the Borrower during the Availability Period, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Lender’s Commitment. Each borrowing of Loans shall be in the amount of
$25,000,000 or a higher integral multiple of $100,000.

(b) Requests for Loans. Each borrowing of Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(i) telephone, or (ii) a Notice of Borrowing; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Notice of Borrowing. Each such notice (A) must be received by the
Administrative Agent not later than 1:00 p.m., New York City time at least one
(1) Business Day prior to the borrowing of Loans that are to be Base Rate Loans
and at least three (3) Business Days prior to a borrowing of Loans that are to
be Eurodollar Loans; and (B) shall specify

 

33



--------------------------------------------------------------------------------

the aggregate principal amount of the Loans to be borrowed, the date such Loans
are to be borrowed (which shall be a Business Day), the Type of the requested
Loans and, if such Loans are to be Eurodollar Loans, the initial Interest Period
for such Loans. Each Notice of Borrowing shall be irrevocable and binding on the
Borrower once given. Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Loan will be a Base Rate Loan or a Eurodollar
Loan) request that the Administrative Agent provide the Borrower with the most
recent Eurodollar Rate available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter. The Borrower shall not make more than six
(6) borrowings of Loans during the Availability Period (excluding any borrowing
concurrently with any increase in the amount of the Loans pursuant to
Section 2.12).

(c) Funding of Loans. Promptly after receipt of a Notice of Borrowing under the
immediately preceding subsection (b), the Administrative Agent shall notify each
Lender of the proposed borrowing, the aggregate principal amount of Loans
requested, the Type(s) of Loans requested, the initial Interest Period for any
Eurodollar Loans specified in the notice of borrowing, and the principal amount
of such Lender’s Loan. Each Lender shall deposit an amount equal to the Loan to
be made by such Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds not later than 11:00 a.m., New
York City time on the date of such proposed Loans. Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower the proceeds of such amounts received by the
Administrative Agent either by (a) crediting the account of the Borrower on the
books of Administrative Agent with the amount of such funds or (b) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by the Borrower.

(d) Assumptions Regarding Funding by Lenders. With respect to Loans to be made
after the Effective Date, unless the Administrative Agent shall have been
notified by any Lender that such Lender will not make available to the
Administrative Agent a Loan to be made by such Lender in connection with any
borrowing, the Administrative Agent may assume that such Lender will make the
proceeds of such Loan available to the Administrative Agent in accordance with
this Section, and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the amount of
such Loan to be provided by such Lender. In such event, if such Lender does not
make available to the Administrative Agent the proceeds of such Loan, then such
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Loan with interest thereon, for each day from the date
such Loan is made available to the Borrower to the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to such Loan. If the Borrower and such Lender shall pay the amount of
such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Loan, the amount so paid shall
constitute such Lender’s Loan included in the borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make available the proceeds of a Loan to be
made by such Lender.

 

34



--------------------------------------------------------------------------------

Section 2.2 Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from the date of the making of such Loan to the
date such Loan shall be paid in full, at the following per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and

(ii) during such periods as such Loan is a Eurodollar Loan, at the Eurodollar
Rate for such Loan for the Interest Period therefor, plus the Applicable Margin
for Eurodollar Loans.

Notwithstanding the foregoing, while an Event of Default exists under
Section 11.1(a), 11.1(e) or 11.1(f), or in the case of any other Event of
Default, at the direction of the Requisite Lenders, the Borrower shall pay to
the Administrative Agent for the account of each Lender, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender and on any other amount payable by the Borrower hereunder or under the
Notes held by such Lender to or for the account of such Lender (including
accrued but unpaid interest to the extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) (A) if such Loan is a Base
Rate Loan, monthly in arrears on the first (1st) day of each month, commencing
with the first (1st) full calendar month occurring after the Agreement Date and
upon any Conversion of a Base Rate Loan to a Eurodollar Loan on the principal
amount so Converted, (B) if such Loan is a Eurodollar Loan, in arrears on the
last day of the applicable Interest Period (and, in the case of Interest Periods
longer than three (3) months, on each three (3) month anniversary of the
commencement of such Interest Period in arrears), and (ii) on any date on which
any portion of the principal balance of such Loan is paid (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate in
accordance with Section 2.2(a) above shall be payable from time to time on
demand by Administrative Agent. All determinations by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding on the Lenders and
the Borrower for all purposes, absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including because of a subsequent restatement of earnings by
the Borrower) at the time it was delivered to the Administrative Agent, and if
the applicable interest rate or fees calculated for any period were lower than
they should have been had the correct information been

 

35



--------------------------------------------------------------------------------

timely provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement for one (1) year, and this
provision shall not in any way limit any of the Administrative Agent’s or any
Lender’s other rights under this Agreement.

Section 2.3 Number of Interest Periods.

There may be no more than eight (8) different Interest Periods for Eurodollar
Loans outstanding at the same time.

Section 2.4 Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Term Loan Maturity Date.

Section 2.5 Prepayments.

(a) Optional. Subject to Section 5.4, the Borrower may prepay any Loan at any
time without premium or penalty; provided that the Borrower delivers a Notice of
Prepayment to the Administrative Agent not later than 11:00 a.m., New York City
time (i) three Business Days prior to any date of prepayment of Eurodollar Loans
and (ii) on the date of prepayment of any Base Rate Loans.

(b) [Reserved]

(c) All Prepayments. Any prepayment of Loans shall be accompanied by (i) accrued
interest on the amount prepaid and (ii) any amount payable pursuant to
Section 5.4.

(d) No Effect on Derivatives Contracts. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.

Section 2.6 Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any Eurodollar Loan, elect to maintain such
Eurodollar Loan or any portion thereof as a Eurodollar Loan by selecting a new
Interest Period for such Eurodollar Loan. Each Continuation of a Eurodollar Loan
shall be in an aggregate minimum amount of $1,000,000 or a higher integral
multiple of $100,000, and each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
Each selection of a new Interest Period shall be made by the Borrower giving the
Administrative Agent notice, which may be given by (A) telephone, or (B) a
Notice of Continuation; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Notice of Continuation.
Each such Notice of Continuation must be received by Administrative Agent not

 

36



--------------------------------------------------------------------------------

later than 11:00 a.m., New York City time three (3) Business Days prior to the
date of any such Continuation. Each Notice of Continuation (whether telephonic
or written) shall specify (a) the proposed date of such Continuation, (b) the
Eurodollar Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender of the proposed Continuation. If
the Borrower shall fail to select in a timely manner a new Interest Period for
any Eurodollar Loan in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefor, continue
as a Eurodollar Loan with an Interest Period of one (1) month; provided that if
an Event of Default exists, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.7 or the Borrower’s failure to comply with any
of the terms of such Section.

Section 2.7 Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a Notice
of Conversion; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Notice of Conversion; provided a
Base Rate Loan may not be Converted into a Eurodollar Loan if an Event of
Default exists. Each Conversion of Base Rate Loans into Eurodollar Loans shall
be in an aggregate minimum amount of $1,000,000 or a higher integral multiple of
$100,000. Each such Notice of Conversion shall be given not later than
11:00 a.m., New York City time (a) three (3) Business Days prior to the date of
any proposed Conversion to Eurodollar Loans and (b) one (1) Business Day prior
to the date of any proposed Conversion of Eurodollar Loans to Base Rate Loans.
Promptly after receipt of any such notice of Conversion, the Administrative
Agent shall notify each Lender holding Loans being Converted of the proposed
Conversion. Each notice of conversion (whether telephonic or written) shall
specify (i) the requested date of such Conversion, (ii) the Type of Loan to be
Converted, (iii) the portion of such Type of Loan to be Converted, (iv) the Type
of Loan such Loan is to be Converted into and (v) if such Conversion is into a
Eurodollar Loan, the requested duration of the Interest Period of such Loan.
Each Notice of Conversion shall be irrevocable by and binding on the Borrower
once given.

Section 2.8 Notes.

(a) Notes. Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to the accounts or records referred to below. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) Records. Subject to Section 13.5(c), which shall control in the event of any
inconsistency with this Section 2.8(b), the date, amount, interest rate, Type
and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided that (i) the failure of
a

 

37



--------------------------------------------------------------------------------

Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8, in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8 shall be controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.9 Reductions of the Commitments.

(a) Mandatory Reductions.

(i) If on the last day of the Availability Period, the aggregate Commitments
exceed the aggregate outstanding principal amount of the Loans, the aggregate
Commitments shall be automatically permanently reduced by an amount equal to
such excess (rounded upward, if necessary, to an integral multiple of
$1,000,000).

(ii) If the Borrower prepays any Loan prior to the earlier of (A) the last day
of the Availability Period and (B) the first date on which the outstanding Loans
equal the aggregate Commitments, then the Commitments shall be reduced by the
amount of such prepayment.

(b) Voluntary Reductions. The Borrower shall have the right to terminate or
reduce the aggregate unused amount of the Commitments at any time and from time
to time without penalty or premium upon not less than five (5) Business Days
prior written notice to the Administrative Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction (which in the case of any partial reduction of the
Commitments shall be in the amount of $10,000,000 or a higher integral multiple
of $5,000,000) and shall be effective only upon receipt by the Administrative
Agent (“Commitment Reduction Notice”); provided that if such reduction or
termination is being made in connection with the closing of another transaction,
then it may be made conditional on the closing of such other transaction.
Promptly after receipt of a Commitment Reduction Notice, the Administrative
Agent shall notify each Lender of the proposed termination or Commitment
reduction. The Commitments, once reduced or terminated pursuant to this Section,
may not be increased or reinstated (except pursuant to Section 2.12). The
Borrower shall pay all interest and fees on the Loans accrued to the date of
such reduction or termination of the Commitments to the Administrative Agent for
the account of the Lenders, including any applicable compensation due to each
Lender in accordance with Section 5.4. Each notice delivered by the Borrower
pursuant to this Section 2.9(b) shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
indentures, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

38



--------------------------------------------------------------------------------

Section 2.10 [Reserved].

Section 2.11 Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan and no reduction of the Commitments
pursuant to Section 2.9(b) shall take effect, if immediately after the making of
such Loan or such reduction in the Commitments, the aggregate principal amount
of all outstanding Loans, would exceed the aggregate amount of the Commitments
at such time.

Section 2.12 Increase in Commitments.

The Borrower shall have the right, exercisable up to four (4) times, to request
increases in the aggregate amount of the Commitments by providing written notice
to the Administrative Agent, which notice shall be irrevocable once given;
provided that after giving effect to any and all such increases the aggregate
amount of the Commitments shall not exceed Six Hundred Million Dollars
($600,000,000). Each such increase in the Commitments shall be in the amount of
$15,000,000 or a higher integral multiple of $5,000,000 (or, in each case, such
lesser amount as the Borrower and the Administrative Agent may agree in
writing). The Administrative Agent, in consultation with the Borrower, shall
manage all aspects of the syndication of such increase in the Commitments,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the
Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders and the Fees to be paid for such
increased Commitments; provided, that, the consent of the Borrower (not to be
unreasonably withheld, conditioned or delayed) shall be required for all banks,
financial institutions and institutional lenders that agree to provide any such
increase in the event the consent of the Borrower would be required if such
bank, financial institution or institutional lender were to become a Lender
pursuant to Section 13.5(b)(iii)(A). No Lender shall be obligated in any way
whatsoever to increase its Commitment or provide a new Commitment, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee subject to and in accordance with the
provisions of Section 13.5(b). If a new Lender becomes a party to this
Agreement, or if any existing Lender is increasing its Commitment, such Lender
shall on the date it becomes a Lender hereunder (or in the case of an existing
Lender, increases its Commitment) (and as a condition thereto) purchase from the
other Lenders its Commitment Percentage (determined with respect to the Lenders’
respective Commitments and after giving effect to the increase of Commitments)
of any outstanding Loans, by making available to the Administrative Agent for
the account of such other Lenders, in same day funds, an amount equal to (A) the
portion of the outstanding principal amount of such Loans to be purchased by
such Lender, plus (B) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Loans. The Borrower shall
pay to the Lenders amounts payable, if any, to such Lenders under Section 5.4 as
a result of the prepayment of any such Loans. Effecting the increase of the
Commitments under this Section is subject to the following conditions precedent:
(w) no Default or Event of Default shall exist on the effective date of such
increase, (x) the representations and warranties made or deemed made by the
Borrower and any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in

 

39



--------------------------------------------------------------------------------

which case such representation or warranty shall be true and correct in all
respects) on the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder,
(y) payment of any and all Fees required in connection with such increased
Commitments, and (z) the Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of (A) all partnership or
other necessary action taken by the Borrower to authorize such increase and
(B) all partnership or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) to the extent requested by the applicable Lender, a new Note
executed by the Borrower, payable to such new Lenders and replacement Notes
executed by the Borrower, payable to any existing Lenders increasing their
Commitments, in the amount of such Lender’s Commitment at the time of the
effectiveness of the applicable increase in the aggregate amount of the
Commitments. In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section 2.12, any Lender becoming a party hereto
shall (1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

ARTICLE III

PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1 Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.,
New York City time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. If the due date of
any payment under this Agreement or any other Loan Document would otherwise fall
on a day which is not a Business Day such date shall be extended to the next
succeeding Business Day (unless, in the case of payment of interest on a
Eurodollar Loan, such next succeeding Business Day is the first Business Day of
a calendar month, in which case such payment shall be made on the next preceding
Business Day) and interest shall continue to accrue at the rate, if any,
applicable to such payment for the period of such extension.

 

40



--------------------------------------------------------------------------------

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in Article II, and such funds are not made available to the Borrower by
the Administrative Agent because the applicable conditions set forth in Article
VI are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

Section 3.2 Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1(a) shall be made by the Lenders, each payment of the
fees under Sections 3.5(a), 3.5(b) and 3.5(d) shall be made for the account of
the Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.9 shall be applied to the respective Commitments of the Lenders,
pro rata according to the amounts of their respective Commitments; (b) each
payment or prepayment of principal of Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (c) each payment of interest on Loans shall be made for
the account of the Lenders pro rata in accordance with the amounts of interest
on such Loans then due and payable to the respective Lenders; and (d) the
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 5.5) shall be made pro rata among the
Lenders according to the amounts of their respective Loans and the then current
Interest Period for each Lender’s portion of each such Loan of such Type shall
be coterminous.

Section 3.3 Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not

 

41



--------------------------------------------------------------------------------

in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2 or Section 11.5, as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section 11.5, as applicable; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 3.4 Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5 Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Ticking Fee. From the Effective Date until the earlier of the Availability
End Date and the date of the termination of the aggregate Commitments, the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a ticking fee of 0.20% per annum on the unused amount of such Lender’s
Commitment. Such ticking fee shall be due and payable quarterly in arrears on
the first Business Day of each April and July and on the earlier of the
Availability End Date and the date of the termination of all the Commitments.

(c) [Reserved].

 

42



--------------------------------------------------------------------------------

(d) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letters and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.

Section 3.6 Computations.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more interest being paid than if computed on the
basis of a 365-day year). Interest shall accrue on each Loan for the day on
which such Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which such Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day. Each determination by Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent demonstrable
error.

Section 3.7 Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2(a)(i) through (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8 Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

43



--------------------------------------------------------------------------------

Section 3.9 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans, in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Article VI were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(c) Defaulting Lender Cure. If the Borrower and the Administrative agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held pro rata by
the Lenders in accordance with

 

44



--------------------------------------------------------------------------------

their respective Commitment Percentages, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to Fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(d) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5(b),
shall pay to the Administrative Agent an assignment fee in the amount of Seven
Thousand Five Hundred Dollars ($7,500). The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Non-Defaulting
Lenders.

Section 3.10 Taxes.

(a) Applicable Law. For purposes of this Section, the term “Applicable Law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

45



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.5 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any amount at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent
to the Lender from any other source against any amount due to the Administrative
Agent under this subsection. The provisions of this subsection shall continue to
inure to the benefit of an Administrative Agent following its resignation as
Administrative Agent.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission

 

46



--------------------------------------------------------------------------------

of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

 

47



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and

 

48



--------------------------------------------------------------------------------

without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV

INTENTIONALLY OMITTED

ARTICLE V

YIELD PROTECTION, ETC.

Section 5.1 Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, if any Regulatory Change shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 5.1(c));

 

49



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”).

(c) Additional Reserve Requirements. The Borrower shall pay directly to each
Lender, for any period that such Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”) pursuant to
Regulation D of the Board of Governors of the Federal Reserve System, additional
interest on the unpaid principal amount of each Eurodollar Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender. Such
additional interest shall be due and payable on each date on which interest is
payable on the applicable Eurodollar Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give such a notice at least 15 days prior to the relevant date on which a
payment of interest is to be made, such additional interest shall be due and
payable 15 days after receipt of such notice.

(d) Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, to notify the Administrative Agent) of
any event occurring after the Agreement Date entitling the Administrative Agent
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided that the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder, except that, the Borrower shall
not be responsible for such compensation or requirement to make any other
payments if the Borrower is not notified within two hundred seventy (270) days
following the date of the effectiveness or implementation (which may be
retroactive, in which case such 270-day period shall still, for the avoidance of
doubt, be measured from the applicable date of the effectiveness or
implementation thereof) by the applicable Governmental Authority of the
Regulatory Change giving rise thereto. The Administrative Agent and each Lender,
as the case may be, agrees to furnish to the Borrower (and in the case of a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent or a Lender, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error. The Borrower shall pay the Administrative Agent
or the applicable Lender, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.

 

50



--------------------------------------------------------------------------------

Section 5.2 Suspension of Eurodollar Loans.

(a) If in connection with any request for a Eurodollar Loan or a conversion to
or continuation thereof, (i) the Administrative Agent reasonably determines that
(A) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurodollar Loan, or
(B) (x) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with an existing or proposed Base Rate Loan and
(y) the circumstances described in Section 5.2(c)(i) do not apply (in each case
with respect to this clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders reasonably determine that the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
convert into additional, or continue existing Eurodollar Loans shall be
suspended, (to the extent of the affected Eurodollar Loans or Interest Periods),
and (y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (or, in the case of a determination
by the Required Lenders described in clause (ii) of Section 5.2(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of Eurodollar Loans (to the
extent of the affected Eurodollar Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a borrowing of
Base Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 5.2(a), the Administrative
Agent, in consultation with the Borrower, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 5.2(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Applicable Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

 

51



--------------------------------------------------------------------------------

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 5.2(a), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

52



--------------------------------------------------------------------------------

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

Section 5.3 Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain Eurodollar
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
Eurodollar Loans shall be suspended until such time as such Lender may again
make and maintain Eurodollar Loans (in which case the provisions of Section 5.5
shall be applicable).

Section 5.4 Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a Eurodollar
Loan, or Conversion of a Eurodollar Loan, made by such Lender for any reason
(including acceleration) on a date other than the last day of the Interest
Period for such Loan; or

(b) any failure by the Borrower for any reason (including the failure of any of
the applicable conditions precedent specified in Section 6.2 to be satisfied but
excluding any suspension of Eurodollar Loans under Section 5.2) to borrow a
Eurodollar Loan from such Lender on the date for such borrowing, or to Convert a
Base Rate Loan into a Eurodollar Loan or Continue a Eurodollar Loan on the
requested date of such Conversion or Continuation.

The amount of compensation payable pursuant to the foregoing subsection (a) or
(b) shall not exceed the then present value of (A) the amount of interest that
would have accrued on such Eurodollar Loan for the remainder of the Interest
Period at the rate applicable to such Eurodollar Loan, less (B) the amount of
interest that would accrue on the same Eurodollar Loan for the same period if
the Eurodollar Rate were set on the date on which such Eurodollar Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such Eurodollar Loan, as applicable, calculating present
value by using as a discount rate Eurodollar Rate quoted on such date. Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.

 

53



--------------------------------------------------------------------------------

Section 5.5 Treatment of Affected Loans.

If the obligation of any Lender to make Eurodollar Loans or to Continue, or to
Convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Section 5.2 or Section 5.3, then such Lender’s Eurodollar Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurodollar Loans (or, in the case of a
Conversion required by Section 5.3, on such earlier date as such may be required
by Applicable Law) and, unless and until such Lender or the Administrative
Agent, as applicable, gives notice as provided below that the circumstances
specified in Section 5.2 or Section 5.3 that gave rise to such Conversion no
longer exist:

 

(a) to the extent that such Lender’s Eurodollar Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and

(b) all Loans that would otherwise be made or Continued by such Lender as
Eurodollar Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into Eurodollar
Loans shall remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.2 or 5.3 that gave rise to the Conversion
of such Lender’s Eurodollar Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Loans made by other Lenders are outstanding, then such Lender’s Base Rate Loans
shall be automatically Converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Loans and by such Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Commitments.

Section 5.6 Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make Eurodollar Loans or to Continue, or to Convert Base Rate Loans
into, Eurodollar Loans shall be suspended pursuant to Section 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Section or (c) any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of a greater percentage of the Lenders than the Requisite Lenders or the
consent of each affected Lender, or all Lenders, and such amendment, waiver or
other modification is consented to by the Requisite Lenders, all other affected
Lenders or all other Lenders (as applicable), then, so long as there does not
then exist any Default, the Borrower may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment and Loans to an Eligible Assignee subject to and in accordance with
the provisions of Section 13.5(b) for a purchase price

 

54



--------------------------------------------------------------------------------

equal to (x) the aggregate principal balance of all Loans then owing to the
Affected Lender, plus (y) any accrued but unpaid interest thereon and accrued
but unpaid fees owing to the Affected Lender, or any other amount as may be
mutually agreed upon by such Affected Lender and Eligible Assignee subject to
and in accordance with the provisions of Section 13.5(b); provided, that the
Borrower shall only demand the Affected Lender to assign its Commitment pursuant
to subsection (a) above if such assignment will result in lower costs for the
Borrower at the time of the assignment. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender, any other Lender or any Titled Agent be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including pursuant to Sections 3.10, 5.1 or
5.4) with respect to any period up to the date of replacement.

Section 5.7 Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.8 Assumptions Concerning Funding of Eurodollar Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded Eurodollar Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such Eurodollar Loans (excluding any Applicable Margin) in an amount equal to
the amount of the Eurodollar Loans and having a maturity comparable to the
relevant Interest Period; provided that each Lender may fund each of its
Eurodollar Loans in any manner it sees fit and the foregoing assumption shall be
used only for calculation of amounts payable under this Article.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1 Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan, is subject to the
reasonable satisfaction or waiver pursuant to Section 13.6 of the following
conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent:

 

55



--------------------------------------------------------------------------------

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) to the extent requested by the Lenders, a Note made by the Borrower,
payable to each applicable Lender and complying with the terms of
Section 2.8(a);

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(iv) an opinion of each of (A) Latham & Watkins LLP, counsel to the Borrower and
the other Loan Parties and (B) Ballard Spahr LLP, counsel to Spirit REIT,
addressed to the Administrative Agent and the Lenders and covering the matters
reasonably required by Administrative Agent;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party from the Secretary of State (or equivalent
Governmental Authority) of the state of formation of such Loan Party issued as
of a recent date;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Conversion and Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) copies of all Material Contracts and confirmations relating to Specified
Derivatives Contracts in existence on the Agreement Date;

(x) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ended September 30, 2018;

(xi) evidence that (x) the Fees, if any, then due and payable under Section 3.5,
and (y) all other fees, expenses and reimbursement amounts due and payable to
the Administrative Agent and any of the Lenders, including the fees and expenses
of counsel to the Administrative Agent in each case to the extent invoices
therefor have been presented at least two Business Days prior to the Effective
Date, have been paid;

 

56



--------------------------------------------------------------------------------

(xii) UCC, tax, judgment and lien search reports with respect to each Loan Party
in all necessary or appropriate jurisdictions indicating that there are no liens
of record other than Permitted Liens; provided that with respect to county-level
real property searches, such searches may be dated up to six (6) months prior to
the date hereof and cover certain (but not all) Unencumbered Pool Assets as
identified to the Administrative Agent prior to the Agreement Date; and

(xiii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;

(b) there shall not have occurred any material adverse change in the Borrower’s
financial condition since the date of the most recent quarterly financial
statement filed with the SEC on Form 10-K prior to the date of this Agreement;

(c) no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (i) result in a Material Adverse Effect or (ii) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;

(d) the Borrower, the other Loan Parties and the other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (i) any Applicable Law or (ii) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound;

(e) (i) To the extent requested by the Administrative Agent (on behalf of itself
or any Lender) in writing at least five Business Days prior to the Effective
Date, the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Effective Date, any Lender that has requested, in a written
notice to the Borrower at least 10 days prior to the Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied);
and

(f) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

 

57



--------------------------------------------------------------------------------

Section 6.2 Conditions Precedent to All Loans.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of Lenders to make any Loans is subject to the
further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or would exist immediately after
giving effect thereto, and no violation of the limits described in Section 2.11
would occur after giving effect thereto; (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder and (c) the Administrative Agent shall have received a timely Notice
of Borrowing. Each Credit Event shall constitute a certification by the Borrower
to the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made that all conditions to the making of such
Loan contained in this Article VI have been satisfied. Unless set forth in
writing to the contrary, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Administrative Agent for the
benefit of the Administrative Agent and the Lenders that the conditions
precedent for initial Loans set forth in Sections 6.1 and 6.2 that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Section 7.1 Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

58



--------------------------------------------------------------------------------

(b) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken, and has caused Spirit REIT to take, all necessary
action to authorize it to borrow and obtain other extensions of credit
hereunder. The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
its obligations under each of the Loan Documents to which it is a party in
accordance with its terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents to which the Borrower or any other Loan Party is
a party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.

(c) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under (A) the organizational documents of any Loan Party or
(B) any indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its respective properties
may be bound, except under this clause (B) as could not reasonably be expected
to have a Material Adverse Effect; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.

(d) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for non-compliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

(e) Litigation. Except as set forth on Schedule 7.1(e), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened in writing, nor is there any basis
therefor known to any Loan Party) against or in any other way relating adversely
to or affecting the Borrower, any other Loan Party, any other Subsidiary or any
of their respective property in any court or before any arbitrator of any kind
or before or by any other Governmental Authority which, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of the Loan Documents taken as a whole.
There are no strikes, slow downs, work stoppages or walkouts or other labor
disputes in progress or threatened relating to any Loan Party or any other
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(f) Taxes. All federal and state income tax returns and other material tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed (except for any such
returns the non-filing of which would not result in any material fine or penalty
or would not otherwise reasonably be expected to have a Material Adverse
Effect); and all federal and state income taxes and other material taxes,
assessments and other

 

59



--------------------------------------------------------------------------------

governmental charges or levies upon, each Loan Party, each other Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment which is at the time
permitted under Section 8.6. As of the Agreement Date, none of the United States
federal income tax returns of the Borrower, any other Loan Party or any other
Subsidiary is under audit. All charges, accruals and reserves on the books of
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any material taxes or other governmental charges are in accordance with GAAP.

(g) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of Spirit REIT and its consolidated
Subsidiaries for the fiscal year ended December 31, 2017, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal years ended on such dates, with the opinion thereon of
Ernst & Young LLP and (ii) the unaudited consolidated balance sheet of Spirit
REIT and its consolidated Subsidiaries for the fiscal quarter ended
September 30, 2018 and the related unaudited consolidated statements of
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
such date. Such financial statements (including in each case related schedules
and notes) are complete and correct in all material respects and present fairly,
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of Spirit REIT and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods. Neither Spirit REIT nor any of its Subsidiaries has
on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in its financial statements or notes thereto, except as referred to or
reflected or provided for in said financial statements.

(h) No Material Adverse Change. Since December 31, 2017, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

(i) Intentionally Omitted.

(j) ERISA.

(i) Each Benefit Arrangement and Plan is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects. Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan. To the best
knowledge of the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

60



--------------------------------------------------------------------------------

(ii) With respect to any retiree welfare benefit arrangement, all amounts have
been accrued on Spirit REIT’s financial statements in accordance with FASB ASC
715. The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $50,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement or Plan; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement or Plan; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject Spirit
REIT or the Borrower to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

(k) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes a default or event of default by any Loan Party or any other
Subsidiary under any agreement (other than any Loan Document) or judgment,
decree or order to which any such Person is a party or by which any such Person
or any of its respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(l) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

(m) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(n) Affiliate Transactions. Except as permitted by Section 10.9 or as otherwise
set forth on Schedule 7.1(n), none of the Borrower, any other Loan Party or any
other Subsidiary is a party to or bound by any agreement or arrangement with any
Affiliate.

 

61



--------------------------------------------------------------------------------

(o) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Subsidiaries are engaged in the business of acquiring, owning,
redeveloping, developing, financing and managing various types of Properties,
together with other business activities incidental thereto.

(p) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year-end
and audit adjustments and absence of full footnote disclosure). All financial
projections and other forward looking statements prepared by or on behalf of the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. As of the
Agreement Date, no fact is known to any Loan Party which has had, or may in the
future have (so far as any Loan Party can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 7.1(g) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders. No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary in order to make the statements contained therein not
materially misleading. As of the Effective Date, to the best knowledge of the
Borrower, the information included in any Beneficial Ownership Certification
provided on or prior to the Effective Date (if any) to any Lender in connection
with this Agreement is true and correct in all respects.

(q) Not Plan Assets; No Prohibited Transactions.     None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(r) OFAC. None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries or, to the Borrower’s actual knowledge, any director, officer,
employee thereof or any other Affiliate of the Borrower: (i) is a person named
on the list of Specially Designated Nationals or Blocked Persons maintained by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a

 

62



--------------------------------------------------------------------------------

sanctions program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person or in violation of Anti-Corruption
Laws; or (iv) is the subject of any sanctions administered or enforced by the
U.S. Department of Treasury’s Office of Foreign Assets Control, the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom (collectively, “Sanctions”), or located, organized or resident in
a country or territory that is the subject of Sanctions.

(s) REIT Status. Spirit REIT qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow Spirit REIT to maintain its status as a REIT.

(t) Unencumbered Pool Assets. Each Unencumbered Pool Asset included in any
calculation of the Unencumbered Asset Value satisfies all of the requirements
set forth in definition of “Eligible Assets”.

(u) Money Laundering Laws. The operations of Spirit REIT and its Subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial record keeping and reporting requirements of the U.S.
Currency and Foreign Transactions Reporting Act of 1977, as amended by the
Patriot Act, and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental or regulatory authorities having
jurisdiction over Spirit REIT or any of its Subsidiaries (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental or regulatory authorities or any arbitrator involving the
Spirit REIT or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the actual knowledge of the Borrower, threatened in writing
which would reasonably be expected to result in a Material Adverse Effect.

(v) Anti-Corruption Laws. Spirit REIT and its Subsidiaries have conducted their
businesses in compliance in all material respects with Anti-Corruption Laws and
have instituted and maintained, and will continue to comply with, and to
maintain and enforce, reasonable policies and procedures designed to promote and
achieve compliance in all material respects with, such laws. The Company shall
maintain and enforce reasonable policies and procedures with respect to itself
and its Subsidiaries designed to ensure compliance in all material respects with
applicable Money Laundering Laws.

(w) Ownership Structure. Part I of Schedule 7.1(w) is, as of the Agreement Date,
a complete and correct list of all Subsidiaries of Spirit REIT and Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interest in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person
and (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests. As of the Agreement Date, except as disclosed in such
Schedule, (A) each of the Spirit REIT and Borrower and their Subsidiaries owns,
free and clear of all Liens (other than Permitted Liens), and has the
unencumbered right to vote, all outstanding Equity Interests in each Person

 

63



--------------------------------------------------------------------------------

shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and non-assessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. Part II of Schedule 7.1(w),
as of the Agreement Date, correctly sets forth all Unconsolidated Affiliates of
the Borrower, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Borrower.

(x) Title to Properties; Liens. Schedule 7.1(x)(i) is, as of the Agreement Date,
a complete and correct listing of all Properties of the Borrower, each other
Loan Party and each other Subsidiary, setting forth, for each such Property the
current occupancy status of such Property and whether such Property is a
Development Asset and, if such Property is a Development Asset, the status of
completion of such Property. Schedule 7.1(x)(ii) is, as of the date specified
thereon, a complete and correct listing of all Eligible Assets.

(y) Existing Indebtedness; Total Indebtedness. Part I of Schedule 7.1(y) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness under
clause (i) of the definition of “Indebtedness” (including all Guarantees in
respect of such Indebtedness) of each of the Borrower, the other Loan Parties
and the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
performed and are in compliance with all of the terms of such Indebtedness and
all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the passage of
time, or both, would constitute a default or event of default, exists with
respect to any such Indebtedness, except any such defaults or events of default,
which individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. Part II of Schedule 7.1(y) is, as of the Agreement
Date, a complete and correct listing of all Total Indebtedness of the Borrower,
the other Loan Parties and the other Subsidiaries (excluding any Indebtedness
set forth on Part I of such Schedule).

(z) Material Contracts. Schedule 7.1(z) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Borrower,
the other Loan Parties and the other Subsidiaries that are parties to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no material default or material event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.

Section 7.2 Survival of Representations and Warranties, Etc.

All representations and warranties set forth in this Article VII shall survive
the Agreement Date, the Effective Date and the making of the Loans.

 

64



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations (other
than Obligations in respect of (i) Specified Derivatives Contracts and
(ii) contingent indemnification and reimbursement obligations that are not yet
due and payable and for which no claim has been asserted) are paid in full, the
Borrower shall comply with the following covenants:

Section 8.1 Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to maintain or to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2 Compliance with Applicable Law.

The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Applicable Law, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

Section 8.3 Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties, including all
intellectual property necessary to the conduct of its respective business, and
maintain in good repair, working order and condition all tangible properties,
ordinary wear and tear excepted.

Section 8.4 Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(o)
and not enter into any line of business not engaged in by Spirit REIT and its
Subsidiaries as of the Agreement Date.

Section 8.5 Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
and each other Loan Party and each other Subsidiary shall maintain, or cause
their respective tenants or borrowers to maintain (provided that the applicable
Loan Party or Subsidiary is named as a loss payee and additional insured
thereunder), insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily

 

65



--------------------------------------------------------------------------------

maintained by Persons engaged in similar businesses or as may be required by
Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 8.6 Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal and state income taxes
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all material lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim that (i) is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) in the aggregate with all other such taxes,
assessments, charges, levies and claims (excluding those referred to in the
foregoing clause (i)) does not exceed $5,000,000.

Section 8.7 Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct in all material respects entries shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent (on behalf of any Lender) to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower),
all at such reasonable times during business hours and as often as may
reasonably be requested and so long as no Event of Default exists, with
reasonable prior written notice to the Borrower; provided that notwithstanding
the foregoing, if no Event of Default exists, there shall be no more than one
(1) such inspection in any fiscal year of the Borrower. The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
The Borrower hereby authorizes and instructs its accountants to discuss the
financial affairs of the Borrower, any other Loan Party or any other Subsidiary
with the Administrative Agent or any Lender so long as an officer of the
Borrower has the opportunity to be present for such discussions.

Section 8.8 Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures, equity
investments and the repayment of Indebtedness of Spirit REIT and its

 

66



--------------------------------------------------------------------------------

Subsidiaries; and (d) to provide for the general working capital needs of Spirit
REIT and its Subsidiaries and for other general corporate purposes of Spirit
REIT, the Borrower and its Subsidiaries. The Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock. The Borrower and the other Loan Parties shall comply with
Regulations T, U and X of the Board of Governors of the Federal Reserve System.

Section 8.9 Environmental Matters.

Except as could not reasonably be expected to result in a Material Adverse
Effect: (i) the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, comply with all Environmental Laws; (ii) the Borrower shall
comply, and shall cause each other Loan Party and each other Subsidiary to
comply, and the Borrower shall use, and shall cause each other Loan Party and
each other Subsidiary to use, commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws; (iii) the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, enter into agreements requiring each of
their respective tenants or borrowers to promptly take all actions and pay or
arrange to pay all costs necessary for it and for the Properties to comply with
all Environmental Laws and all Governmental Approvals, including, to the extent
required to comply with all Environmental Laws, actions to remove and dispose of
all Hazardous Materials and to clean up the Properties as required under
Environmental Laws, or in the case of vacant properties, the Borrower and each
other Loan Party and each other Subsidiary to take such action itself; and
(iv) the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, enter into agreements requiring each of their respective tenants
or borrowers to promptly take all actions necessary to prevent the imposition of
any Liens (other than Permitted Liens) on any of their respective properties
arising out of or related to any Environmental Laws, or in the case of vacant
properties, the Borrower and each other Loan Party and each other Subsidiary to
take such action itself. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 8.10 Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions of this
Agreement and the other Loan Documents.

 

67



--------------------------------------------------------------------------------

Section 8.11 Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract, except for any non-performance or
non-compliance that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.

Section 8.12 REIT Status.

The Borrower shall cause Spirit REIT to maintain its status as, and continue to
qualify as, a REIT.

Section 8.13 Exchange Listing.

The Borrower shall cause Spirit REIT to maintain at least one (1) class of
common shares of Spirit REIT having trading privileges on the New York Stock
Exchange or NYSE Amex Equities or which is subject to price quotations on The
NASDAQ Stock Market’s National Market System.

Section 8.14 Guarantors.

(a) The Borrower shall (within the time period specified in the following
subsection (b), if applicable) cause Spirit REIT and each Material Subsidiary
(other than an Excluded Subsidiary) that meets the following conditions to be a
party to the Guaranty: (i) such Material Subsidiary becomes obligated in respect
of any Indebtedness for borrowed money or Capitalized Lease Obligations of
Spirit REIT or the Borrower or (ii) (A) such Material Subsidiary owns an
Unencumbered Pool Asset and (B) such Material Subsidiary, or any Subsidiary that
directly or indirectly owns any Equity Interest in such Material Subsidiary, has
incurred, acquired or suffered to exist any Indebtedness for borrowed money or
Capitalized Lease Obligations other than Nonrecourse Indebtedness; provided that
one or more Subsidiaries that have, or have a parent company that has,
Indebtedness described above in this clause (B) shall not be required to be a
party to the Guaranty so long as the aggregate amount of all such Indebtedness
of all such Subsidiaries does not exceed $25,000,000.

(b) Within five (5) Business Days after any Person becomes a Subsidiary that is
required to be a party to the Guaranty pursuant to the foregoing subsection (a)
(whether as a result of the acquisition or creation thereof, such Person ceasing
to be an Excluded Subsidiary, the addition of a Property to the Unencumbered
Pool that is owned by such Person or otherwise), the Borrower shall deliver to
the Administrative Agent each of the following in form and substance reasonably
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Person and (ii) the items that would have been delivered under subsections
(iv) through (viii) and (xvii) of Section 6.1(a) and under Section 6.1(e) if
such Person had been a Material Subsidiary on the Agreement Date.

(c) If any Person that is a party to the Guaranty (other than Spirit REIT)
ceases to be required to be a Guarantor in accordance with subsection (a) above,
the Borrower may request that such Person be released from the Guaranty. Such
release shall be granted so long as (i) no Default or Event of Default exists
and (ii) all representations and warranties continue to be accurate in all
material respects, except to extent such representations and warranties are
qualified by materiality, in which case such representations and warranties
shall continue to be accurate in all respects.

 

68



--------------------------------------------------------------------------------

ARTICLE IX

INFORMATION

Until the Commitments have expired or been terminated and all Obligations (other
than Obligations in respect of (i) Specified Derivatives Contracts and
(ii) contingent indemnification and reimbursement obligations that are not yet
due and payable and for which no claim has been asserted) are paid in full, the
Borrower shall furnish to the Administrative Agent for distribution to each of
the Lenders:

Section 9.1 Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the filing of
Spirit REIT’s 10-Q with the SEC (but in no event later than forty-five (45) days
after the end of each of the first, second and third fiscal quarters of Spirit
REIT, the unaudited consolidated financial statements of Spirit REIT and its
Subsidiaries (including a consolidated balance sheet, income statement and
statement of cash flows) as at the end of such period and setting forth in each
case in comparative form the figures as of the end of and for the corresponding
periods of the previous fiscal year, all of which shall be certified by a
Responsible Officer of Spirit REIT, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects (except, for the lack of
footnotes and subject to normal year-end and audit adjustments), the
consolidated financial position of Spirit REIT and its Subsidiaries as at the
date thereof and the results of operations for such period.

Section 9.2 Year-End Statements.

As soon as available and in any event within five (5) days after the filing of
Spirit REIT’s 10-K with the SEC (but in no event later than ninety (90) days
after the end of each fiscal year of Spirit REIT), the audited consolidated
financial statements of Spirit REIT and its Subsidiaries (including a
consolidated balance sheet, income statement and statement of cash flows) as at
the end of such fiscal year setting forth in comparative form the figures as at
the end of and for the previous fiscal year, all of which shall be (a) certified
by the chief executive officer or chief financial officer of Spirit REIT, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of Spirit REIT and its Subsidiaries as at the
date thereof and the result of operations for such period, and (b) accompanied
by the report thereon of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose report shall not be subject to (i) any “going
concern” or like qualification or exception or (ii) any qualification or
exception as to the scope of such audit.

Section 9.3 Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit I (a “Compliance
Certificate”) executed on behalf of the Borrower by a Responsible Officer of
Spirit REIT (a) setting forth in reasonable detail as of the end of such fiscal
quarter or fiscal year, as the case may be, (i) the calculations required to
establish whether Spirit REIT was in compliance with the covenants contained in
Section 10.1 and (ii) a list of all assets included in calculations of
Unencumbered Asset Value of the Unencumbered Pool Assets and whether any such
assets have been added or removed from such calculation since

 

69



--------------------------------------------------------------------------------

the previous list delivered to Administrative Agent; (b) stating that, to his or
her knowledge, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure; and (c) setting forth a statement of newly acquired
Properties, including the Net Operating Income, cost and mortgage debt, if any,
of each such Property.

Section 9.4 Other Information.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
Spirit REIT or its Board of Directors by its independent public accountants,
including any management report;

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

(c) Intentionally Omitted;

(d) Intentionally Omitted;

(e) Intentionally Omitted;

(f) Intentionally Omitted;

(g) Intentionally Omitted;

(h) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

(i) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States federal income tax returns of any Loan Party or any other
Subsidiary are being audited;

(j) Promptly following Administrative Agent’s request, copy of any amendment to
the certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents of the Borrower, any other
Loan Party or any other Subsidiary;

(k) Prompt notice of (i) any change in the senior management of Spirit REIT, the
Borrower, any other Loan Party or any other Subsidiary, (ii) any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of any Loan Party or any other Subsidiary or (iii) the
occurrence of any other event which, in the case of any of the immediately
preceding clauses (i) through (iii), has had, or could reasonably be expected to
have, a Material Adverse Effect;

 

70



--------------------------------------------------------------------------------

(l) Prompt notice of the occurrence of (i) any Default under any of the Loan
Documents, or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;

(m) Intentionally Omitted;

(n) Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(o) Intentionally Omitted;

(p) Together with delivery of each Compliance Certificate, notice of the
acquisition, incorporation or other creation of any Subsidiary, the purpose for
such Subsidiary, the nature of the assets and liabilities thereof and whether
such Subsidiary is a Wholly Owned Subsidiary of the Borrower and/or Spirit REIT,
in each case, in respect of any such Subsidiary acquired, incorporated or
created during the fiscal period to which such Compliance Certificate relates;

(q) Intentionally Omitted;

(r) Promptly, upon any change in Spirit REIT’s Credit Rating, a certificate
stating that Spirit REIT’s Credit Rating has changed and the new Credit Rating
that is in effect;

(s) Intentionally Omitted;

(t) Promptly upon occurrence written notice of any of the following if the
occurrence could reasonably be expected to have a Material Adverse Effect:
(i) receipt by the Borrower, any Loan Party or any other Subsidiary of notice
that any violation of or noncompliance with any Environmental Law has or may
have been committed or is threatened and that the notice recipient may be
liable; (ii) receipt by the Borrower, any Loan Party or any other Subsidiary of
notice that any administrative or judicial complaint, order or petition has been
filed or other proceeding has been initiated, or is about to be filed or
initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) receipt by the Borrower, any Loan Party or any other Subsidiary of notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) receipt by the Borrower, any
Loan Party or any other Subsidiary of notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
Environmental Claim;

 

71



--------------------------------------------------------------------------------

(u) prompt notice of any change in the information provided in the Beneficial
Ownership Certification (if any) delivered to any Lender that would result in a
change to the list of beneficial owners identified in such certification; and

(v) From time to time and promptly upon each request, (i) such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request, which information may upon the
Borrower’s written request be subject to a customary agreement regarding
confidential treatment to the extent not publically made available by Spirit
REIT or its Subsidiaries and (ii) such other information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation, if applicable.

Section 9.5 Electronic Delivery of Certain Information; Platform.

(a) Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

(b) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER

 

72



--------------------------------------------------------------------------------

MATERIALS OR THE PLATFORM. In no event shall Administrative Agent, Arranger or
any of their respective Related Parties (collectively, the “Agent Parties”) have
any liability to any Loan Party, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Loan Party’s, Administrative Agent’s or
Arranger’s transmission of Borrower Materials or notices through the Platform,
any other electronic platform or electronic messaging service, or through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or any of its Affiliates; provided that in no
event shall any Agent Party have any liability to any Loan Party, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

Section 9.6 Public/Private Information.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 13.8); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

Section 9.7 USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities that open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

 

73



--------------------------------------------------------------------------------

ARTICLE X

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations (other
than Obligations in respect of (i) Specified Derivatives Contracts and
(ii) contingent indemnification and reimbursement obligations that are not yet
due and payable and for which no claim has been asserted) are paid in full, the
Borrower shall comply, or cause Spirit REIT to comply, with the following
covenants:

Section 10.1 Financial Covenants.

(a) Ratio of Total Indebtedness to Total Asset Value. The Borrower shall not
permit the ratio of (i) Total Indebtedness of Spirit REIT and its Subsidiaries
to (ii) Total Asset Value to exceed 0.60:1.00 as of the last day of any fiscal
quarter.

(b) Ratio of Adjusted EBITDA to Fixed Charges. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA of Spirit REIT and its Subsidiaries for any fiscal
quarter to (ii) Fixed Charges of Spirit REIT and its Subsidiaries for such
fiscal quarter to be less than 1.50:1.00 as of the last day of such fiscal
quarter.

(c) Ratio of Secured Indebtedness to Total Asset Value. The Borrower shall not
permit the ratio of (i) Secured Indebtedness of Spirit REIT and its Subsidiaries
to (ii) Total Asset Value to exceed 0.50:1.00 at any time.

(d) Ratio of Unencumbered NOI to Unsecured Interest Expense. The Borrower shall
not permit the ratio of (i) Unencumbered NOI for any fiscal quarter to
(ii) Unsecured Interest Expense of Spirit REIT and its Subsidiaries for such
fiscal quarter to be less than 1.75:1.00 as of the last day of such fiscal
quarter.

(e) Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness of Spirit REIT and its
Subsidiaries to (ii) Unencumbered Asset Value to exceed 0.60:1.00 as of the last
day of any fiscal quarter.

(f) [Reserved].

(g) Dividends and Other Restricted Payments. During the existence of any Event
of Default, Spirit REIT and the Borrower shall not, and shall not permit any of
their respective Subsidiaries to, declare or make any Restricted Payment other
than: (i) cash distributions by the Borrower and Subsidiaries of Spirit REIT to
the respective equity owners thereof and (ii) cash distributions by Spirit REIT
to its shareholders necessary to remain in compliance with Section 8.12 and to
avoid the imposition of excise taxes under Section 4981 of the Internal Revenue
Code, provided that the chief financial officer or treasurer of Spirit REIT
delivers to Administrative Agent, prior to any such distribution, a detailed
certificate evidencing such necessary minimum amount. If a Default or Event of
Default specified in Section 11.1.(a),

 

74



--------------------------------------------------------------------------------

Section 11.1.(e) or Section 11.1.(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 11.2.(a), Spirit REIT and the Borrower shall
not, and shall not permit any of their respective Subsidiaries to, make any
Restricted Payments to any Person other than cash distributions by the Borrower
and Subsidiaries of Spirit REIT to the respective equity owners thereof,
provided such equity owners are Loan Parties.

Section 10.2 Negative Pledge.

The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, (a) create, assume, incur, permit or suffer to exist any Lien on any
Unencumbered Pool Asset or any direct or indirect ownership interest of the
Borrower or Spirit REIT in any Person owning any Unencumbered Pool Asset, now
owned or hereafter acquired, except for Permitted Liens (but not Permitted Liens
described in clause (g) of such definition) or (b) permit any Unencumbered Pool
Asset or any direct or indirect ownership interest of the Borrower or Spirit
REIT in any Person owning an Unencumbered Pool Asset, to be subject to a
Negative Pledge, except for any Negative Pledge contained in (i) the Existing
Credit Agreement (and the provisions thereof) or (ii) any other agreement (or
provision thereof) in favor of the holders of Indebtedness that is pari passu
with the Obligations on terms no more onerous in any material respect than those
set forth in this Agreement. Prior to securitization, the Borrower shall not,
and shall not permit any Warehouse Entity to, (a) create, assume, incur, permit
or suffer to exist any Lien on any asset of such Warehouse Entity or any direct
or indirect ownership interest of the Borrower or Spirit REIT in any Person
owning such asset, now owned or hereafter acquired, except for Permitted Liens
(but not Permitted Liens described in clause (g) of such definition) or
(b) permit any asset of such Warehouse Entity or any direct or indirect
ownership interest of the Borrower or Spirit REIT or in any Person owning such
asset, to be subject to a Negative Pledge, except for any Negative Pledge
contained in (i) the Existing Credit Agreement (and the provisions thereof) or
(ii) any other agreement (or provision thereof) in favor of the holders of
Indebtedness that is pari passu with the Obligations on terms no more onerous in
any material respect than those set forth in this Agreement.

Section 10.3 Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than (i) a Warehouse Entity following securitization pursuant
to the terms of the securitization documents or (ii) an Excluded Subsidiary
holding title assets subject to Secured Indebtedness pursuant to the terms of
the Secured Indebtedness documents), to create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed to the
Borrower or any Subsidiary; (c) make loans or advances to the Borrower or any
Subsidiary; or (d) transfer any of its property or assets to the Borrower or any
Subsidiary; other than (i) with respect to clauses (a) through (d) those
encumbrances or restrictions (x) contained in any Loan Document or (y) contained
in any other agreement that evidences Unsecured Indebtedness containing
encumbrances or restrictions on the actions described above that are
substantially similar to or less restrictive than those contained in the Loan
Documents or, (ii) with respect to clause (d), (x) restrictions contained in any
agreement relating to the sale of a

 

75



--------------------------------------------------------------------------------

Subsidiary (other than the Borrower) or the assets of a Subsidiary pending sale,
or relating to Secured Indebtedness secured by a Lien on assets that Spirit
REIT, the Borrower, any other Loan Party or any other Subsidiary may create,
incur, assume, or permit or suffer to exist and as permitted by the Loan
Documents; provided that in any such case, the restrictions apply only to the
Subsidiary or the assets that are the subject of such sale or Lien, as the case
may be or (y) customary provisions restricting assignment of any agreement
entered into by Spirit REIT, the Borrower, any other Loan Party or any other
Subsidiary in the ordinary course of business.

Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) merge or consolidate with another Person; (b) liquidate,
windup or dissolve itself (or suffer any liquidation or dissolution);
(c) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided that:

(i) any Subsidiary may merge with a Loan Party so long as the survivor is or
becomes a Loan Party;

(ii) any Subsidiary (A) may sell, transfer or dispose of its assets to a Loan
Party or (B) that is not a Loan Party may sell, transfer or dispose of its
assets to another Subsidiary;

(iii) a Loan Party (other than the Borrower or any Loan Party that owns an
Unencumbered Pool Asset) and any Subsidiary that is not (and is not required to
be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist;

(iv) any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including capital stock or other
securities of Subsidiaries) to any other Person, so long as, in each case,
(1) the Borrower shall have given the Administrative Agent and the Lenders at
least five (5) Business Days prior written notice of such consolidation, merger,
acquisition, Investment, sale, lease or other transfer; (2) immediately prior
thereto, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, including a Default or Event of
Default resulting from a breach of Section 10.1; (3) in the case of a
consolidation or merger involving the Borrower, the Borrower shall be the
survivor thereof; (4) in the case of a consolidation or merger involving a Loan
Party (other than the Borrower) that owns an Unencumbered Pool Asset, such Loan
Party shall be the survivor thereof or the survivor thereof shall immediately
become a Loan Party, and (4) at the time the Borrower gives notice pursuant to
clause (1) of this subsection, the

 

76



--------------------------------------------------------------------------------

Borrower shall have delivered to the Administrative Agent for distribution to
each of the Lenders a Compliance Certificate, calculated on a pro forma basis,
evidencing the continued compliance by the Loan Parties with the terms and
conditions of this Agreement and the other Loan Documents, including the
financial covenants contained in Section 10.1, after giving effect to such
consolidation, merger, acquisition, Investment, sale, lease or other transfer;
and

(v) the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business.

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.

Section 10.5 Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

Section 10.6 Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 10.7 Modifications of Organizational Documents and Material Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse to the interest of
the Administrative Agent or the Lenders or (b) could reasonably be expected to
have a Material Adverse Effect. The Borrower shall not enter into, and shall not
permit any Subsidiary or other Loan Party to enter into, any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect or default in the performance of any obligations of
any Loan Party or other Subsidiary in any Material Contract that could
reasonably be expected to have a Material Adverse Effect or permit any Material
Contract to be canceled or terminated prior to its stated maturity if doing so
could reasonably be expected to have a Material Adverse Effect. For the
avoidance of doubt, any Material Contract that constitutes Indebtedness may be
refinanced, replaced, repaid or otherwise modified prior to its stated maturity.

 

77



--------------------------------------------------------------------------------

Section 10.8 Subordinated Debt Prepayments; Amendments.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, prepay any principal of, or accrued interest on, any Subordinated
Debt or otherwise make any voluntary or optional payment with respect to any
principal of, or accrued interest on, any Subordinated Debt prior to the
originally scheduled maturity date thereof or otherwise redeem or acquire for
value any Subordinated Debt, in each case, other than as expressly permitted
pursuant to the applicable subordination provisions. Further, except as
expressly permitted pursuant to the applicable subordination provisions, the
Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend or modify, or permit the amendment or modification of, any
agreement or instrument evidencing any Subordinated Debt where such amendment or
modification provides for the following or which has any of the following
effects:

(a) increases the rate of interest accruing on such Subordinated Debt;

(b) increases the amount of any scheduled installment of interest, or shortens
the date on which any such installment of interest becomes due;

(c) shortens the weighted average life to maturity of such Subordinated Debt;

(d) increases the principal amount of such Subordinated Debt, unless after
giving effect to such increase in principal amount, no Event of Default shall
exist;

(e) amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or such Subsidiary than the provisions of the Loan Documents;

(f) provides for the payment of additional fees or the increase in existing
fees; and/or

(g) otherwise could reasonably be expected to be materially adverse to the
interests of the Administrative Agent or the Lenders.

Section 10.9 Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1(n) or (b) pursuant to the reasonable requirements of the business
of the Borrower, such other Loan Party or such other Subsidiary and upon fair
and reasonable terms which are no less favorable to the Borrower, such other
Loan Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1(n) if a Default or Event of Default exists or would result
therefrom.

Section 10.10 Environmental Matters.

Except as could not reasonably be expected to result in a Material Adverse
Effect, the Borrower shall not, and shall not permit any other Loan Party, any
other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from any of the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment. Nothing in this Section shall impose any obligation
or liability whatsoever on the Administrative Agent or any Lender.

 

78



--------------------------------------------------------------------------------

Section 10.11 Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than (i) Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary and (ii) any agreement, commitment or arrangement for the
sale of Equity Interests issued by Spirit REIT at a future date that could be
discharged solely by (x) delivery of Spirit REIT’s Equity Interests, or,
(y) solely at Spirit REIT’s option made at any time, payment of the cash value
of such Equity Interests at the time, irrespective of the form or duration of
such agreement, commitment or arrangement.

Section 10.12 Sanctions, Anti-Corruption, Anti-Money Laundering.

Spirit REIT and its Subsidiaries shall not, directly or indirectly, use the
proceeds of any borrowing or proceeds of any other extension of credit hereunder
or lend, contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity (i) for any purpose
that to the actual knowledge of the Borrower would violate Anti-Corruption Laws;
(ii) to the actual knowledge of the Borrower, would fund any activities of or
business with any individual or entity that, at the time of such funding, is
(A) the subject of Sanctions or (B) in any Sanctioned Country, in each case in
violation in any material respect of any Sanctions; or (iii) in any other manner
that to the actual knowledge of Borrower will result in a material violation by
any individual or entity (including any individual or entity participating in
the financing transaction contemplated by this Agreement, whether as a Lender,
Titled Agent, Administrative Agent or otherwise) of any Sanctions.

ARTICLE XI

DEFAULT

Section 11.1 Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower or any Loan Party shall fail to pay (i) any
amount due on the Term Loan Maturity Date, (ii) any principal of any of the
Loans when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) under this Agreement or any of the other Loan Documents, or (iii) any
interest or any other amount due (whether upon demand, at maturity, by reason of
acceleration or otherwise) under this Agreement, any other Loan Document within
five (5) Business Days of the same being due.

 

79



--------------------------------------------------------------------------------

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Article IX or Article X (other than Section 10.5, Section 10.9, Section 10.10 or
Section 10.12); or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document
(including in Section 10.5, Section 10.9, Section 10.10 or Section 10.12) to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent or any Lender, shall at any time prove to have
been incorrect or misleading in any material respect when furnished or made or
deemed made.

(d) Indebtedness Cross Default.

(i) Spirit REIT, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount (or, in the case of any Derivatives Contract, having, without regard to
the effect of any close-out netting provision, a Derivatives Termination Value),
in each case individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of (1) $75,000,000 or more with respect to recourse
Indebtedness, and/or (2) $250,000,000 or more with respect to Nonrecourse
Indebtedness (“Material Indebtedness”); provided, that notice from the Borrower
of the intent to execute a deed-in-lieu of foreclosure (or otherwise deliver the
collateral securing the facility to lender), judicial foreclosure or other
similar satisfaction of such Nonrecourse Indebtedness shall be a cure to such
Event of Default; or

(ii) Subject to the proviso at the end of clause (d)(i) above, (x) the maturity
of any Material Indebtedness shall have been accelerated in accordance with the
provisions of any indenture, contract or instrument evidencing, providing for
the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid, repurchased,
redeemed or defeased prior to the stated maturity thereof; or

(iii) Subject to the proviso at the end of clause (d)(i) above, any other event
shall have occurred and be continuing which, with or without the passage of
time, the giving of notice, or otherwise, would permit any holder or holders of
any Material Indebtedness, any trustee or agent acting on behalf of such holder
or holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity.

 

80



--------------------------------------------------------------------------------

(e) Voluntary Bankruptcy Proceeding. Spirit REIT, the Borrower or any Material
Subsidiary (other than an Excluded Subsidiary) shall: (i) commence a voluntary
case under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Spirit REIT, the Borrower or any Material Subsidiary (other
than an Excluded Subsidiary) in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive days, or an order granting the
remedy or other relief requested in such case or proceeding (including an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief (other than those related to actions contemplated
by the proviso to clause (d)(i) above) shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of sixty (60) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Borrower, any other Loan Party or any other Subsidiary, $75,000,000, or
(B) in the case of an injunction or other non-monetary relief, such injunction
or judgment or order could reasonably be expected to have a Material Adverse
Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $75,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of twenty (20) days.

 

81



--------------------------------------------------------------------------------

(j) ERISA. (i) Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to Spirit REIT or the Borrower
aggregating in excess of $75,000,000; or (ii) the “benefit obligation” of all
Plans exceeds the “fair market value of plan assets” for such Plans by more than
$75,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-five (35%) of the total voting power of the then
outstanding voting stock of Spirit REIT (other than (A) those mutual funds or
other similar entities permitted by Spirit REIT to do so under pass-through
interpretation of their equity ownership or (B) those which do not receive the
contractual rights to appoint directors of Spirit REIT in connection with the
acquisition of voting stock (including for this purpose stock convertible to
voting stock or any combination thereof), unless such right is obtained in
connection with a merger or acquisition resulting in such person or group
receiving the right (directly or indirectly) to appoint a majority of the board
of directors of Spirit REIT);

(ii) During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such twelve (12) month
period constituted the Board of Directors of Spirit REIT (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of Spirit REIT was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Spirit REIT then in office;

(iii) Spirit REIT ceases to own and control, directly or indirectly, at least
fifty-one percent (51%) of the outstanding Equity Interests of the Borrower; or

(iv) Spirit REIT or a Wholly Owned Subsidiary of Spirit REIT ceases to be the
sole general partner of the Borrower or ceases to have the sole and exclusive
power to exercise all management and control over the Borrower.

Section 11.2 Remedies Upon Event of Default.

Upon the occurrence of an Event of Default, the following provisions shall
apply:

 

82



--------------------------------------------------------------------------------

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, and (B) all of the other
Obligations, including the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties,
and (2) the Commitments (if not previously terminated) shall all immediately and
automatically terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, and (B) all of the other Obligations, including the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments (if not previously terminated).

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(e) Remedies in Respect of Specified Derivatives Contracts. Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following: (a) in the case of a
Specified Derivatives Provider, to declare an event of default, termination
event or other similar event under any Specified Derivatives Contract and to
create an “Early Termination Date” (as defined therein) in respect thereof,
(b) in the case of a Specified Derivatives Provider, to determine net
termination amounts in respect of any and all Specified Derivatives Contracts in
accordance with the terms thereof, and to set off

 

83



--------------------------------------------------------------------------------

amounts among such contracts, (c) in the case of a Specified Derivatives
Provider, to set off or proceed against deposit account balances, securities
account balances and other property and amounts held by such Specified
Derivatives Provider and (d) to prosecute any legal action against the Borrower,
any Loan Party or other Subsidiary to enforce or collect net amounts owing to
such Specified Derivatives Provider pursuant to any Specified Derivatives
Contract.

Section 11.3 Remedies Upon Default.

Upon the occurrence of a Default specified in Section 11.1(e) and (f), the
Commitments shall immediately and automatically terminate.

Section 11.4 Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.5 Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:

(a) to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;

(b) to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

(c) to the payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause (c) payable to
them;

(d) to the payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders and the Specified Derivatives
Providers in proportion to the respective amounts described in this clause (d)
payable to them; and

 

84



--------------------------------------------------------------------------------

(e) the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.

Section 11.6 Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 11.7 Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

85



--------------------------------------------------------------------------------

Section 11.8 Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents, of the
Specified Derivatives Providers under the Specified Derivatives Contracts shall
be cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent, the Lenders, the Specified Derivatives
Providers may be selective and no failure or delay by any such Lender Party in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit under any Specified Derivatives Contract, (iii) any Lender
from exercising setoff rights in accordance with Section 13.3 (subject to the
terms of Section 3.3), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI and (y) in addition to the matters set forth in clauses (ii), (ii)
and (iv) of the preceding proviso and subject to Section 3.3, any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.

ARTICLE XII

THE ADMINISTRATIVE AGENT

Section 12.1 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

86



--------------------------------------------------------------------------------

Section 12.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 12.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 13.6 and 11.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

87



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 12.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 12.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 12.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Requisite Lenders shall have the right, in consultation with the Borrower,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Requisite Lenders and

 

88



--------------------------------------------------------------------------------

shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Requisite Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Requisite Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Requisite Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.10(i) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 13.9 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

89



--------------------------------------------------------------------------------

Section 12.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Section 12.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Arrangers,
Syndication Agents, Documentation Agents or Managing Agents (each a “Titled
Agent”) listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as a Lender hereunder.

Section 12.9 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.5, 13.2 and 13.9) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.5, 13.2 and 13.9.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

90



--------------------------------------------------------------------------------

Section 12.10 Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Upon request by the Administrative Agent at any time,
the Requisite Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 12.10.

Section 12.11 Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

Section 12.12 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

91



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, any Arranger or any
other Titled Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

(c) The Administrative Agent, each Arranger and each other Titled Agent hereby
informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

92



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Notices.

Unless otherwise provided herein (including as provided in Section 9.5),
communications provided for hereunder shall be in writing and shall be mailed,
telecopied, or delivered as follows:

If to the Borrower:

Spirit Realty, L.P.

2727 North Harwood Street, Suite 300

Dallas, Texas 75201

Attention: Carl Wade

With copies to:

Spirit Realty, L.P.

2727 North Harwood Street, Suite 300

Dallas, Texas 75201

Attention: Rochelle Thomas

and

Latham & Watkins LLP

330 N. Wabash Avenue, Suite 2800

Chicago, IL 60611

Attention: Brad Kotler

Telephone Number: (312) 876-7651

If to the Administrative Agent:

Bank of America, N.A.

135 S LaSalle Street

Mail Code IL4-135-09-61

Chicago, IL 60603

ATTN: Gerund Diamond

Telephone: 312.992.8588

Fax: 312-453-3635

Email: gerund.diamond@baml.com

with a copy to

Bank of America, N.A.

135 S LaSalle Street

Mail Code IL4-135-09-61

Chicago, IL 60603

ATTN: Teresa Weirath

Telephone: 312.992.3532

Fax: 312.453.2835

 

93



--------------------------------------------------------------------------------

If to the Administrative Agent under Article II:

Bank of America, N.A.

2380 Performance Drive, Building C

Mail Code TX2-984-03-23

Richardson, TX 75082

Attention: Nora J. Taylor

Telephone: 469-201-9149

Fax: 214-290-9673

Email: nora.j.taylor@baml.com

Wiring Instructions:

Bank of America, N.A.

Dallas, TX

ABA# 026009593

Account Number 001292000883

Attn: Credit Services

Reference: Spirit Realty, L.P.

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) Business Days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5 to the extent applicable; provided that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

 

94



--------------------------------------------------------------------------------

The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Notices of Borrowing, Notices of
Continuation, and Notices of Continuation) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 13.2 Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable, documented (i.e., invoiced to the Borrower by the Administrative
Agent), out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable and
documented (i.e., invoiced to the Borrower by Administrative Agent) fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and of the Administrative Agent in connection with the review of
Properties for inclusion in calculations of the Unencumbered Pool and the
Administrative Agent’s other activities under Article IV and the reasonable and
documented (i.e., invoiced to the Borrower by the applicable party) fees and
disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or reimburse the Administrative Agent and the Lenders for
all their documented (i.e., invoiced to the Borrower by the applicable party)
costs and expenses reasonably incurred in connection with the enforcement,
“workout” or preservation of any rights under the Loan Documents, including the
reasonable fees and disbursements of their respective counsel (including the
reasonable allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) without duplication of amounts payable under
Sections 3.10(c) and 3.10(d), to pay, and indemnify and hold harmless the
Administrative Agent, and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent and any Lender incurred in connection with
the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 11.1(e) or 11.1(f), including (i) any motion for relief
from any stay or similar order, (ii) the negotiation, preparation, execution and
delivery of any document relating to the Obligations and (iii) the negotiation
and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other

 

95



--------------------------------------------------------------------------------

Loan Party, whether proposed by the Borrower, such Loan Party, the Lenders or
any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding. If the Borrower shall fail to pay any amounts
required to be paid by it pursuant to this Section, the Administrative Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and such
amounts shall be deemed to be Obligations owing hereunder. Notwithstanding the
foregoing, in the case of legal fees and expenses, the Borrower’s reimbursement
obligations under this Section shall be limited to the fees, disbursements and
other charges of one counsel to the Indemnified Parties (other than in
connection with a dispute among any Indemnified Parties resulting from claims
against any Titled Agent in its capacity or in fulfilling its role such or any
similar role hereunder or in connection herewith) and, if reasonably necessary,
one additional local counsel for the Indemnified Parties in each relevant
jurisdiction and one additional special counsel for the Indemnified Parties in
each relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel (and, if applicable, one additional local
counsel in each relevant jurisdiction and one additional special counsel in each
relevant specialty) to the affected Indemnified Parties similarly situated and
taken as a whole.

Section 13.3 Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, any Affiliate of the
Administrative Agent or such Lender, or such Participant, to or for the credit
or the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

Section 13.4 Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX

 

96



--------------------------------------------------------------------------------

ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTERS OR IN CONNECTION WITH
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND
OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

97



--------------------------------------------------------------------------------

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.
SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR
PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING THEREOF, THE BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST
IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 13.5 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender (provided, that the
foregoing shall not impair the express rights of the Loan Parties under
Section 10.4), and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (e) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and/or the Loans at the time owing to it, or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

98



--------------------------------------------------------------------------------

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (in each case, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment, unless each of the Administrative Agent and, so long as no
Default or Event of Default shall exist, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that if,
after giving effect to such assignment, the amount of the Commitment held by
such assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000 in the case of a
Commitment or Loans, then such assigning Lender shall assign the entire amount
of its Commitment and the Loans at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and

(iv) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender.

(v) Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender at such time) for each assignment (which fee the
Administrative Agent may, in its sole discretion, elect to waive), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. If requested by the transferor Lender or the
Assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such transferor Lender, as
appropriate.

 

99



--------------------------------------------------------------------------------

(vi) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vii) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(viii) Amendments to Schedule 1.1(a). The Administrative Agent may unilaterally
amend Schedule 1.1(a) attached hereto to reflect any assignment effected
hereunder.

(ix) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.9 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

100



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty except as contemplated by Section 8.14, in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10, 5.1, 5.4
(subject to the requirements and limitations therein, including the requirements
under Section 3.10(g) (it being understood that the documentation required under
Section 3.10(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.6 as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 5.1 or 3.10, with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 5.6 with respect to any Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 13.3 as though it were a Lender; provided that such Participant
agrees to be subject to Section 3.3 as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each

 

101



--------------------------------------------------------------------------------

Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) Intentionally Omitted.

(h) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, prior to any Lender that is organized
under the laws of a jurisdiction outside of the United States of America
becoming a party hereto, the Administrative Agent may request, and such Lender
shall provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

Section 13.6 Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement
(including Sections 2.12, 5.2(c) and 13.6(d) hereof), (i) any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, (ii) any term of this Agreement or of any
other Loan Document may be amended, (iii) the performance or observance by the
Borrower, any other Loan Party or any other Subsidiary of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the existence
and/or continuance of any Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Notwithstanding anything to the contrary contained in this
Section, the Fee Letters may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties to such Fee Letter.

 

102



--------------------------------------------------------------------------------

(b) Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:

(i) increase (or reinstate) or extend the Commitments of a Lender (except in
accordance with Section 2.10) or subject a Lender to any additional obligations
without the written consent of such Lender;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided however that only the written consent of the
Requisite Lenders shall be required for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate”;

(iii) reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv) modify the definitions of “Term Loan Maturity Date” or “Commitment
Percentage”, otherwise postpone any date fixed for, or forgive, any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations owing to the Lenders beyond the Term Loan Maturity Date, in each
case, without the written consent of each Lender;

(v) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

(vi) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

(vii) modify Sections 3.2 or 3.3 without the written consent of each Lender;

(viii) release Spirit REIT from its obligations under the Guaranty or release
all or substantially all of the other Guarantors from their obligations under
the Guaranty, other than as expressly permitted under this Agreement or the
other Loan Documents without the written consent of each Lender; or

(ix) amend, or waive the Borrower’s compliance with, Section 2.11 without the
written consent of each Lender.

 

103



--------------------------------------------------------------------------------

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Derivatives Provider in a manner
or to an extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue and shall continue to exist
until such time as such Event of Default is waived in writing in accordance with
the terms of this Section, notwithstanding any attempted cure or other action by
the Borrower, any other Loan Party or any other Person subsequent to the
occurrence of such Event of Default. Except as otherwise explicitly provided for
herein or in any other Loan Document, no notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.

(d) Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Administrative Agent provides notice to Lenders of such amendment. Any such
amendment shall become effective without any further action or consent of any of
other party to this Agreement.

Section 13.7 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely

 

104



--------------------------------------------------------------------------------

as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, Spirit REIT or any other Person and (B) neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrower or Spirit REIT with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders, and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower or Spirit REIT, and
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower or Spirit REIT. To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 13.8 Confidentiality.

The Administrative Agent and each Lender shall maintain the confidentiality of
all Information (as defined below) but in any event may make disclosure: (a) to
its Affiliates and to its and its Affiliates’ other respective Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority (including any
self-regulatory authority) or representative thereof or pursuant to legal
process or in connection with any legal proceedings, or as otherwise required by
Applicable Law; (d) to the Administrative Agent’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent
or such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender on a non-confidential basis from a source other than the Borrower or
any Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the prior written
consent of the Borrower. Notwithstanding the foregoing, the Administrative Agent
and each Lender may disclose any such confidential information, without notice
to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Borrower, any other Loan
Party, any other Subsidiary or Affiliate relating to any Loan

 

105



--------------------------------------------------------------------------------

Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower, any other Loan
Party, any other Subsidiary or any Affiliate and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 13.9 Indemnification.

(a) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnified Party”) against, and hold each
Indemnified Party harmless from, and shall pay or reimburse any such Indemnified
Party for, any and all losses, claims (including Environmental Claims), damages,
liabilities and related expenses (including the documented (i.e., invoiced)
fees, charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary but other than such
Indemnified Party and its Related Parties), arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby or by the other Loan
Documents, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower, any
other Loan Party or any other Subsidiary, or any Environmental Claim related in
any way to the Borrower, any other Loan Party or any other Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
any Environmental Claims), investigation, litigation or other proceeding
(whether or not the Administrative Agent, or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including documented (i.e., invoiced) attorneys
and consultant’s fees, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnified Party,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party. Notwithstanding the foregoing, in the case
of legal fees and expenses, reimbursement obligations hereunder shall be limited
to the documented (i.e., invoiced) fees, disbursements and other charges of one
counsel to the

 

106



--------------------------------------------------------------------------------

Indemnified Parties (other than in connection with a dispute among Indemnified
Parties resulting from claims against any Titled Agent in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
hereunder or in connection herewith) and, if reasonably necessary, one local
counsel for the Indemnified Parties in each relevant jurisdiction and one
special counsel with respect to each relevant specialty, and in the case of an
actual or perceived conflict of interest, one additional counsel (and, if
applicable, one additional local counsel in each relevant jurisdiction and one
additional special counsel in each relevant specialty) to the affected
Indemnified Parties similarly situated and taken as a whole. This Section shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages etc. arising from any non-Tax claim.

(b) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(c) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

(d) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on such Lenders’ Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.

Section 13.10 Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10, 5.1, 5.4, 12.6, 13.2
and 13.9 and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 13.4, shall continue in full force and effect and
shall protect the Administrative Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

107



--------------------------------------------------------------------------------

Section 13.11 Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.12 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.13 Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means that reproduces an
image of the actual signature page). It shall not be necessary that the
signature of, or on behalf of, each party, or that the signature of all persons
required to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.

Section 13.14 Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

Section 13.15 Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.16 Limitation of Liability.

None of the Administrative Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, consequential or punitive damages suffered or
incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.

 

108



--------------------------------------------------------------------------------

Section 13.17 Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no verbal agreements among the
parties hereto. To the extent any term of this Agreement is inconsistent with a
term of any other Loan Document to which the parties of this Agreement are
party, the term of this Agreement shall control to the extent of such
inconsistency.

Section 13.18 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Notices of
Borrowing, Notices of Continuation, Notice of Conversion, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

Section 13.19 Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

Section 13.20 Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

109



--------------------------------------------------------------------------------

Section 13.21 Time.

Time is of the essence with respect to each provision of this Agreement and the
other Loan Documents. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 13.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signatures on Following Pages]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:   SPIRIT REALTY, L.P., a Delaware limited partnership   By:   Spirit
General OP Holdings, LLC, a Delaware limited liability company, its general
partner   By:  

/s/ Michael Hughes

    Name: Michael Hughes    

Title: Executive Vice President, Chief Financial

Officer and Treasurer

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Gerund Diamond

 

Name: Gerund Diamond

Title: Vice President

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Helen Chan

 

Name: Helen Chan

Title: Vice President

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Ryan M. Dempsey

 

Name: Ryan M. Dempsey

Title: Authorized Officer

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Matthew K. Mains

 

Name: Matthew K. Mains

Title: Senior Vice President

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Nick Preston

 

Name: Nick Preston

Title: Director

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Chad Hale

 

Name: Chad Hale

Title: Director & Execution Head,

          REGAL

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Matthew Kuhn

 

Name: Matthew Kuhn

Title: Vice President

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ T. Barrett Vawter

 

Name: T. Barrett Vawter

Title: Vice President

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Brian Gross

 

Name: Brian Gross

Title: Authorized Signatory

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION By:  

/s/ Casey Ciccone

 

Name: Casey Ciccone

Title: Vice President

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ John Davies

 

Name: John Davies

Title: Authorized Signatory

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A. By:  

/s/ Michelle Dawson

 

Name: Michelle Dawson

Title: Vice President

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Barbara Heubner

 

Name: Barbara Heubner

Title: Vice President

[Signature Page to Spirit Term Loan Agreement]



--------------------------------------------------------------------------------

 

ASSOCIATED BANK, NATIONAL ASSOCIATION By:  

/s/ Greg Warsek

 

Name: Greg Warsek

Title: Sr. Vice President

[Signature Page to Spirit Term Loan Agreement]